Exhibit 10.1

 



CREDIT AGREEMENT

 

 

 

Dated as of April 27, 2018 

 

by and among 

 

WESTROCK COMPANY,
as Parent, 

 

WRK LUXEMBOURG S.À R.L.,

WRK INTERNATIONAL HOLDINGS S.À R.L.,

MULTI PACKAGING SOLUTIONS LIMITED,

WESTROCK PACKAGING SYSTEMS GERMANY GMBH and
CERTAIN ADDITIONAL SUBSIDIARIES OF HOLDCO
FROM TIME TO TIME PARTY HERETO,
as Borrowers, 

 

THE LENDERS PARTY HERETO, 

 

and 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent 

 

______________________________________________________________________ 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arranger and Sole Bookrunner 

 

SUMITOMO MITSUI BANKING CORPORATION,
TD BANK, N.A.,

COMMERZBANK AG, NEW YORK BRANCH,
and
ING BANK N.V., DUBLIN BRANCH,
as Joint Lead Arrangers and Co-Syndication Agents

 

 

 

 





Table of Contents

 



 

Page

    CREDIT AGREEMENT 1 1 DEFINITIONS 1 1.1 Defined Terms 1 1.2 Classification of
Loans and Borrowings 30 1.3 Interpretation 30 1.4 Rounding 30 1.5 Currency
Equivalents 31 1.6 Accounting Terms; GAAP 31 1.7 Luxembourg Terms 32 1.8
Financial Statements 32 2 THE CREDITS 32 2.1 The Commitments 32 2.2 Loans and
Borrowings. 32 2.3 Requests for Borrowings 33 2.4 Designation of Additional
Borrowers 34 2.5 [Reserved]. 34 2.6 Funding of Borrowings. 34 2.7 Interest
Elections. 35 2.8 Termination and Reduction of the Commitments 37 2.9 Repayment
of Loans; Evidence of Debt. 37 2.10 Prepayment of Loans. 38 2.11 Fees. 39 2.12
Interest. 39 2.13 Alternate Rate of Interest; Illegality. 40 2.14 Increased
Costs. 42 2.15 Compensation for Losses 43 2.16 Taxes. 43 2.17 Payments
Generally; Pro Rata Treatment; Sharing of Set-offs. 48 2.18 Mitigation
Obligations; Replacement of Lenders. 51 2.19 Increases of the Commitments;
Adjustments to Commitments. 52 2.20 [Reserved]. 53 2.21 Defaulting Lenders. 53 3
REPRESENTATIONS AND WARRANTIES 55 3.1 Corporate Existence; Compliance with Law
55 3.2 Corporate Power; Authorization 55 3.3 Enforceable Obligations 55 3.4 No
Legal Bar 55 3.5 No Material Litigation 55 3.6 Investment Company Act 56 3.7
Margin Regulations 56 3.8 Compliance with Environmental Laws 56 3.9 [Reserved]
56 3.10 Financial Statements, Fiscal Year and Fiscal Quarters 56 3.11 ERISA. 57

 

 

 

Table of Contents

(continued)

 

 

Page

      3.12 Accuracy and Completeness of Information 57 3.13
Sanctions/Anti-Corruption Representations. 58 3.14 Use of Proceeds 58 3.15
Representations as to Foreign Obligors. 58 4 CONDITIONS PRECEDENT 59 4.1
Effective Date 59 4.2 Each Credit Event 61 5 AFFIRMATIVE COVENANTS 61 5.1
Corporate Existence, Etc 61 5.2 Compliance with Laws, Etc 62 5.3 Payment of
Taxes and Claims 62 5.4 Keeping of Books 62 5.5 Visitation, Inspection, Etc 62
5.6 Insurance; Maintenance of Properties and Licenses 62 5.7 Financial Reports;
Other Notices 63 5.8 Notices Under Certain Other Indebtedness. 65 5.9 Notice of
Litigation 65 5.10 Combination Agreement; Joinder of New Holdco 65 5.11 Use of
Proceeds 66 6 NEGATIVE COVENANTS 66 6.1 Financial Requirements 66 6.2 Liens 66
6.3 Subsidiary Indebtedness 68 6.4 Merger and Sale of Assets 70 6.5 Use of
Proceeds 71 7 EVENTS OF DEFAULT. 71 7.1 Event of Default. 71 7.2 Acceleration;
Remedies 74 7.3 Application of Payment 75 8 ADMINISTRATIVE AGENT 75 8.1
Authorization and Action. 75 8.2 Administrative Agent and its Affiliates. 76 8.3
Duties 77 8.4 Administrative Agent’s Reliance, Etc. 78 8.5 Sub-Agents 80 8.6
Resignation. 80 8.7 Lender Credit Decision 81 8.8 Other Agent Titles 81 8.9
Agent May File Proofs of Claim; Bankruptcy Events 82 9 MISCELLANEOUS 82 9.1
Notices. 82 9.2 Waivers; Amendments. 84 9.3 Expenses; Indemnity; Damage Waiver.
86 9.4 Successors and Assigns. 87

 

 iii 

 

Table of Contents

(continued)

 



 

Page

      9.5 Survival. 91 9.6 Counterparts; Integration; Effectiveness 91 9.7
Severability 92 9.8 Right of Set-off 92 9.9 Governing Law; Jurisdiction; Etc. 92
9.10 WAIVER OF JURY TRIAL 94 9.11 Treatment of Certain Information;
Confidentiality. 94 9.12 Interest Rate Limitation 95 9.13 USA Patriot Act 95
9.14 Administrative Borrower 96 9.15 Joint and Several Obligations 96 9.16 Press
Release and Related Matters 100 9.17 No Duty 100 9.18 No Fiduciary Relationship
100 9.19 Construction; Independence of Covenants. 100 9.20 Payments Set Aside
101 9.21 Benefits of Agreement 101 9.22 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 101 9.23 Judgment Currency 101



 

 

 

LIST OF EXHIBITS

 

EXHIBITS: Exhibit A - Assignment and Assumption Exhibit 2.3 - Borrowing Request
Exhibit 2.7 - Interest Election Request Exhibit 2.16-1 - U .S. Tax Compliance
Certificate Exhibit 2.16-2 - U .S. Tax Compliance Certificate Exhibit 2.16-3 - U
.S. Tax Compliance Certificate Exhibit 2.16-4 - U .S. Tax Compliance Certificate
Exhibit 2.19 - Notice of Incremental Commitment Exhibit 5.7 - Compliance
Certificate      

 

 



 iv 

 

This CREDIT AGREEMENT (this “Agreement”) dated as of April 27, 2018, is by and
among WESTROCK COMPANY, a Delaware corporation (“Parent”), WRK LUXEMBOURG S.À
R.L., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg (“WRK Luxembourg”), WRK INTERNATIONAL
HOLDINGS S.À R.L., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of Luxembourg (“WRK International”), MULTI
PACKAGING SOLUTIONS LIMITED, a limited company incorporated under the laws of
England and Wales (“Multi Packaging Solutions”), WESTROCK PACKAGING SYSTEMS
GERMANY GMBH, a private limited liability company (Gesellschaft mit beschränkter
Haftung) incorporated under the laws of Germany (“WestRock Packaging Systems”
and, together with WRK Luxembourg, WRK International, Multi Packaging Solutions
and each Subsidiary of Holdco from time to time party hereto designated by
Holdco (as defined in Section 1.1) as an additional Borrower pursuant to Section
2.4, the “Borrowers”), the LENDERS and COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, Borrowers have requested that the Lenders make available for the
purposes specified in this Agreement a revolving credit facility; and

 

WHEREAS, the Lenders are willing to make available to Borrowers such revolving
credit facility upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

1.                  DEFINITIONS

 

1.1              Defined Terms. As used in this Agreement (including the
foregoing preamble and recitals), the following terms have the meanings
specified below:

 

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.

 

“Activities” has the meaning assigned to such term in Section 8.2(b).

 

“Additional Lender” has the meaning set forth in Section 2.19.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period and currency, an interest rate per annum equal to (a) in the
case of any Eurodollar Borrowing denominated in Dollars, (i) the LIBO Rate for
such Interest Period and currency, multiplied by (ii) the Statutory Reserve Rate
and (b) in the case of any Eurodollar Borrowing denominated in an Offshore
Currency, the LIBO Rate for such Interest Period and such currency.

 

“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders under the Loan Documents, and any successor Administrative Agent
appointed pursuant to Section 8.

 

“Administrative Borrower” has the meaning assigned to such term in Section 9.14.

 

“Administrative Questionnaire” means an administrative questionnaire delivered
by each Lender in a form supplied by Administrative Agent.

 

 

 



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of the Board of Directors of such
Person, or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agent Parties” means, collectively, Administrative Agent and its Related
Parties.

 

“Agent’s Group” has the meaning assigned to such term in Section 8.2(b).

 

“Agreement Currency” has the meaning assigned to such term in Section 9.23.

 

“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to any Obligor or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the United Kingdom Bribery Act
2010.

 

“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom, Luxembourg,
Germany, European Union or the Netherlands relating to terrorism financing or
money laundering, including, but not limited to, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (the “USA Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.

 

“Applicable Foreign Obligor Documents” has the meaning assigned to such term in
Section 3.15.

 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth below under the
heading “Base Rate Spread”, “Eurodollar Spread” or “Commitment Fee Rate”,
respectively, which corresponds to the ratings level (the “Ratings Level”)
determined by reference to the Ratings on such date, subject to the terms below:

 

Level Rating
(S&P / Moody’s) Eurodollar
Spread Base Rate
Spread Commitment
Fee Rate 1 BBB+ / Baa1
(or better) 0.825% 0.00% 0.100% 2 BBB / Baa2 0.950% 0.00% 0.125% 3 BBB- / Baa3
1.075% 0.075% 0.175% 4 BB+ / Ba1 1.325% 0.325% 0.225% 5 BB / Ba2
(or worse) 1.575% 0.575% 0.275%



 2 

 

For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level 1 and S&P’s applicable Rating
corresponds to Level 2, then the Ratings Level will be Level 1), and (ii) if the
applicable Ratings established by Moody’s and S&P are more than one pricing
level apart, then the Ratings Level will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s applicable
Ratings correspond to Levels 1 and 4, respectively, then the Ratings Level will
be Level 3), (b) in the event that either S&P or Moody’s (but not both) shall no
longer issue a Rating, the Ratings Level shall be determined by the remaining
Rating, and (c) in the event that neither S&P nor Moody’s issues a Rating,
unless and until the date, if any, that Borrowers and the Required Lenders agree
on a different arrangement, the existing Ratings Level shall continue in effect
for the 60-day period immediately following such event, and subsequent to such
period the Ratings Level shall be Level 5. Each change in the Applicable Margin
resulting from a publicly announced change in the Ratings Level shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change; provided that, any change in the Ratings Level resulting from
a difference between the Ratings of New Holdco and the Ratings of the Parent on
the Combination Date shall be effective during the period commencing on the
Combination Date and ending on the date immediately preceding the effective date
of the next change in the Ratings Level.

 

“Approved Amendment” means any amendment, modification, waiver, supplement,
restatement, refinancing or other replacement of the Existing Credit Agreement,
including any waiver of any provision thereof or consent to any departure
therefrom by a party thereto, so long as such amendment, modification, waiver,
supplement, restatement, refinancing or other replacement shall have been
consented to by lenders under the Existing Credit Agreement that constitute (or
whose Affiliates constitute) the Required Lenders hereunder.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 9.4), and accepted by Administrative Agent, substantially in the form
of Exhibit A or any other form approved by Administrative Agent.

 

“Avoidance Provisions” has the meaning assigned to such term in Section 9.15(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded, or replaced from time to time.

 

 3 

 



“Base Rate” means, at any time, the greatest of (a) the Prime Rate at such time,
(b) 1/2 of 1% in excess of the Federal Funds Effective Rate at such time, and
(c) the Adjusted LIBO Rate for a Eurodollar Loan in Dollars with a one-month
Interest Period commencing at such time plus 1.0%. For the purposes of this
definition, the Adjusted LIBO Rate shall be determined using the Adjusted LIBO
Rate as otherwise determined by Administrative Agent in accordance with the
definition of “Adjusted LIBO Rate”, except that (i) if a given day is a Business
Day, such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (ii) if a given day is not a
Business Day, the Adjusted LIBO Rate for such day shall be the rate determined
by Administrative Agent pursuant to the preceding clause (i) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate,
respectively. Base Rate, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Base Rate. Notwithstanding the
foregoing, if the Base Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers of such Person, (c) in the case
of any partnership, the Board of Directors of the general partner of such
Person, and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” means the Lux Borrowers, the German Borrowers and the U.K. Borrowers,
each individually (collectively, the “Borrowers”).

 

“Borrowing” means Loans of the same Type and currency made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing denominated
in Dollars, $2,000,000, (b) in the case of a Eurodollar Borrowing denominated in
Euros, €2,000,000, (c) in the case of a Eurodollar Borrowing denominated in
Sterling, £2,000,000, and (d) in the case of a Base Rate Borrowing, $2,000,000.

 

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing denominated
in Dollars, $1,000,000, (b) in the case of a Eurodollar Borrowing denominated in
Euros, €1,000,000, (c) in the case of a Eurodollar Borrowing denominated in
Sterling, £1,000,000, and (d) in the case of a Base Rate Borrowing, $1,000,000

 

 4 

 



“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if a determination of a Business Day shall relate
to (a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are closed for dealings in Dollar deposits in the London interbank
market, (b) an Offshore Currency Loan denominated in Euros, or any other
dealings in Euros to be carried out pursuant to this Agreement, the term
“Business Day” shall also exclude any day that is not a TARGET Day, or (c) an
Offshore Currency Loan denominated in Sterling, or any other dealings in
Sterling to be carried out pursuant to this Agreement, the term “Business Day”
shall also exclude any day on which commercial banks in London, England or
Luxembourg are authorized or required by law to remain closed.

 

“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Sections 6.1(a) and (b) on a Pro Forma Basis.

 

“Calculation Period” means, in respect of any Calculation Date, the period of
four Fiscal Quarters ended as of the last day of the most recent Fiscal Quarter
preceding such Calculation Date for which Administrative Agent shall have
received the financial information required by subsections (a) through (c) of
Section 5.7 for the Fiscal Quarter or Fiscal Year, as applicable, then ended.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)                (i) prior to the Combination Date, as applied to the Parent,
that any Person or “Group” (as defined in Section 13(d)(3) of the Exchange Act,
but excluding (A) any employee benefit or stock ownership plans of the Parent,
and (B) members of the Board of Directors and executive officers of the Parent
as of the Effective Date, members of the immediate families of such members and
executive officers, and family trusts and partnerships established by or for the
benefit of any of the foregoing individuals) shall have acquired more than fifty
percent (50%) of the combined voting power of all classes of common stock of the
Parent, except that the Parent’s purchase of its common stock outstanding on
July 1, 2015 which results in one or more of the Parent’s shareholders of record
as of July 1, 2015 controlling more than fifty percent (50%) of the combined
voting power of all classes of the common stock of the Parent shall not
constitute an acquisition hereunder, or (ii) prior to the Combination Date, the
Parent shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Equity Interests of each of the
Borrowers; and

 

(b)               (i) from and after the Combination Date, as applied to New
Holdco, that any Person or “Group” (as defined in Section 13(d)(3) of the
Exchange Act, but excluding (A) any employee benefit or stock ownership plans of
New Holdco or any of its Subsidiaries, and (B) members of the Board of Directors
and executive officers of New Holdco as of the Combination Date, members of the
immediate families of such members and executive officers, and family trusts and
partnerships established by or for the benefit of any of the foregoing
individuals) shall have acquired more than fifty percent (50%) of the combined
voting power of all classes of common stock of New Holdco, except that New
Holdco’s purchase of its common stock outstanding on the Combination Date which
results in one or more of New Holdco’s shareholders of record on the Combination
Date controlling more than fifty percent (50%) of the combined voting power of
all classes of the common stock of New Holdco shall not constitute an
acquisition hereunder, or (ii) from and after the Combination Date, New Holdco
shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Equity Interests of each of the
Borrowers.

 

 5 

 



provided, that, in each case of clauses (a) and (b) of this definition, the
consummation of the transactions contemplated by the Combination Agreement
(including the Combination) shall not constitute a Change in Control.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation, or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.12.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Combination” means, collectively, the KapStone Merger and the WestRock Merger.

 

“Combination Agreement” means the Agreement and Plan of Merger, dated as of
January 28, 2018, among KapStone, the Parent, New Holdco, Whiskey Merger Sub,
Inc., and Kola Merger Sub, Inc., including all schedules, exhibits and
attachments thereto, and as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time.

 

“Combination Date” means the date on which the Combination is consummated in
accordance with the terms and conditions of the Combination Agreement.

 

“Commitment” means at any time, with respect to each Lender, the commitment, if
any, of such Lender to make Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure at such time
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8 or 2.18(b), or (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.4. The initial amount
of each Lender’s Commitment is set forth below its name on its signature page
hereto, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The initial aggregate amount of the
Lenders’ Commitments is €500,000,000.

 

“Communication” has the meaning assigned to such term in Section 9.1(a).

 

 6 

 



“Compliance Certificate” has the meaning assigned to such term in Section 5.7.

 

“Computation Date” means (a) in connection with the making of any new Loan, the
Business Day which is the date such credit is extended; (b) in connection with
any extension or conversion or continuation of an existing Loan, the Business
Day which is the date such Loan is extended, converted or continued; (c) the
date of any reduction of the Commitments pursuant to the terms of Section 2.8;
and (d) the last day of each month.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Companies” means, collectively, New Holdco, the Parent, Borrowers,
all of the other Restricted Subsidiaries, each Permitted Securitization
Subsidiary and, to the extent required to be consolidated with Holdco under
GAAP, any Joint Venture.

 

“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) EBITDA for the period of the four prior Fiscal Quarters ending
on such date to (b) Consolidated Interest Expense paid or payable in cash during
such period (together with any sale discounts given in connection with sales of
accounts receivable and/or inventory by the Consolidated Companies during such
period).

 

“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (a) deferred financing costs
included in amortization, (b) interest expense in respect of insurance premiums,
(c) interest expense in respect of Indebtedness that is non-recourse to Holdco
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings, (d) interest expense in respect
of the write-up or write-down of the fair market value of Indebtedness and
(e) any interest expense attributable to the KapStone Paper Chip Mill Contracts)
of the Consolidated Companies determined on a consolidated basis in accordance
with GAAP; provided, however, that, for purposes of calculating Consolidated
Interest Expense for the fiscal periods ending on the last day of each of the
first three Fiscal Quarters ending after the Combination Date, Consolidated
Interest Expense shall be annualized such that (i) for the calculation of
Consolidated Interest Expense for the four Fiscal Quarters ending on the last
day of the first Fiscal Quarter ending after the Combination Date, Consolidated
Interest Expense shall be Consolidated Interest Expense for the Fiscal Quarter
then ending multiplied by four (4), (ii) for the calculation of Consolidated
Interest Expense for the four Fiscal Quarters ending on the last day of the
second Fiscal Quarter ending after the Combination Date, Consolidated Interest
Expense shall be Consolidated Interest Expense for the two Fiscal Quarter period
then ending multiplied by two (2) and (iii) for the calculation of Consolidated
Interest Expense for the four Fiscal Quarters ending on the last day of the
third Fiscal Quarter ending after the Combination Date, Consolidated Interest
Expense shall be Consolidated Interest Expense for the three Fiscal Quarter
period then ending multiplied by one and one-third (1 1/3).

 

 7 

 



“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

“Contributing Borrower” has the meaning assigned to such term in Section
9.15(f).

 

“Copyright Licenses” means any written agreement, naming any Obligor as
licensor, granting any right under any Copyright.

 

“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.

 

“Credit Extension” means the making of a Loan.

 

“Debt to Capitalization Ratio” means, as of the last day of any Fiscal Quarter,
the ratio (expressed as a percentage) of (a) (i) Total Funded Debt minus (ii)
the aggregate amount of cash on the consolidated balance sheet of Holdco and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i) (x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of Holdco and its Restricted
Subsidiaries attributable to the net proceeds of an issuance or incurrence of
Indebtedness that constitutes Refinancing Indebtedness in respect of existing
Indebtedness maturing within 180 days of such issuance or incurrence plus (ii)
the Equity Capitalization plus (iii) deferred Taxes of Holdco and its
consolidated Subsidiaries, each as of the last day of such Fiscal Quarter.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable country or
jurisdiction (including the United Kingdom Insolvency Act of 1986), as the same
may now or hereafter be amended, and including any successor bankruptcy,
insolvency, receivership or similar debtor relief law now or hereafter in
effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Rate” means a per annum interest rate equal to (a) in the case of any
Loans, 2% plus the rate otherwise applicable to such Loan (including the
Applicable Margin) or (b) in the case of any other Obligation, 2% plus the rate
applicable to Base Rate Loans (including the Applicable Margin) as provided in
Section 2.12(a).

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrowers in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within 2 Business Days of the date when due, (b) has notified
any Borrower, Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by Administrative Agent or
Borrowers, to confirm in writing to Administrative Agent and Borrowers that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Administrative Agent and
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of (x)
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority or (y) in the
case of a solvent Person, the precautionary appointment of a receiver,
custodian, conservator, trustee, administrator or similar Person by a
Governmental Authority under or based on the applicable law of the country where
such Person is subject to home jurisdiction supervision if any applicable law
requires that such appointment not be publicly disclosed, in any such case so
long as such ownership interest or appointment (as applicable) does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) of this definition shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to Borrowers and each Lender.

 

 8 

 



“Direction” has the meaning assigned to such term in Section 2.16(i)(ii).

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.

 

“EBITDA” means, for any fiscal period, “EBITDA” as such term is defined in and
as calculated pursuant to the terms of the Existing Credit Agreement.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 9 

 



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions set forth in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.4(b)(iii), 9.4(b)(vi), and 9.4(b)(vii) (subject to
such consents, if any, as may be required under Section 9.4(b)(iii)).

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Agreement.

 

“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of Holdco and its consolidated Subsidiaries, as determined
in accordance with GAAP.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations, or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Effective Date,
but excluding debt securities convertible or exchangeable into such equity.

 

“Equivalent Amount” means, whenever this Agreement requires or permits a
determination on any date of the equivalent in any currency (the “base
currency”) of an amount expressed in any other currency (the “other currency”),
the equivalent amount in such base currency of such amount expressed in the
other currency as determined by Administrative Agent on such date on the basis
of the Spot Rate for the purchase of the base currency with such other currency
on the relevant Computation Date provided for hereunder. For the avoidance of
doubt, the Equivalent Amount in Euros of any amount denominated in Euros shall
be such amount.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which is under common control with any Obligor
within the meaning of Section 4001(a)(14) of ERISA, or is a member of a group
which includes any Obligor and which is treated as a single employer under
subsection (b) or (c) of Section 414 of the Code.

 

 10 

 



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by Holdco or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal, within the meaning of Section 4203
or 4205 of ERISA, by Holdco or any ERISA Affiliate from a Multiemployer Plan or
the receipt by any Obligor or any ERISA Affiliate of notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (e) the filing of a notice with the PBGC of intent to
terminate a Pension Plan in a distress termination described in Section 4041(c)
of ERISA or the commencement of proceedings by the PBGC to terminate or to
appoint a trustee to administer a Pension Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan upon Holdco or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EU Insolvency Regulation” has the meaning assigned to such term in the
definition of “Solvent.”

 

“EU Regulation” has the meaning assigned to such term in Section 3.15(e).

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Illegality Notice” has the meaning assigned to such term in
Section 2.18(a).

 

“Event of Default” has the meaning assigned to such term in Section 7.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated,
but for the purposes of the U.K. not including deemed net income), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes or withholding Taxes (Quellensteuern) pursuant to the laws of
Germany, for the avoidance of doubt, including taxes imposed according to
section 50a paragraph 7 of the German income tax act (Einkommensteuergesetz)
(other than withholding Taxes pursuant to sections 43ff of the German income tax
act (Einkommensteuergesetz)), imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrowers under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g) and Section 2.16(j), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

 11 

 



“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 1, 2015 (as amended by Amendment No. 1 thereto, dated as of July 1, 2016,
Amendment No. 2 thereto, dated as of June 30, 2017, and, from and after the
effective date thereof, Amendment No. 3 thereto, dated as of March 7, 2018) by
and among New Holdco, the Parent, WestRock Company of Canada Holdings
Corp./Compagnie de Holdings WestRock du Canada Corp. (formerly, RockTenn Company
of Canada Holdings Corp./Compagnie De Holdings RockTenn Du Canada Corp.), a Nova
Scotia unlimited company (together with the Parent, as borrowers), and any other
Subsidiary of the Parent that becomes an additional borrower pursuant thereto,
WestRock RKT Company (formerly, Rock-Tenn Company), a Georgia corporation, and
WestRock MWV, LLC (formerly, Meadwestvaco Corporation), a Delaware limited
liability company, as guarantors, the lenders party thereto, and Wells Fargo
Bank, National Association, as administrative agent, and as the same may be
further amended, modified, waived, supplemented, restated, refinanced or
otherwise replaced from time to time in each case pursuant to an Approved
Amendment.

 

“Existing Senior Notes” has the meaning ascribed to such term in the Existing
Credit Agreement.

 

“Farm Credit Term Loan Facility” has the meaning ascribed to such term in the
Existing Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (and any amended or successor version
described above) and any intergovernmental agreements implementing the
foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by Administrative Agent from three federal funds brokers
of recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Fee Letter” means that certain fee letter, dated as of the Effective Date,
executed by Administrative Borrower on behalf of Borrowers setting forth the
applicable fees relating to this Agreement to be paid to Administrative Agent,
on its behalf and on behalf of the Lenders.

 

“Fiscal Quarter” means any fiscal quarter of the SEC Filer, or, for any period
prior to the Combination Date, of the Parent.

 

 12 

 



“Fiscal Year” means any fiscal year of the SEC Filer, or, for any period prior
to the Combination Date, of the Parent.

 

“Foreign Lender” means any Lender or Participant that is not a U.S. Person.

 

“Foreign Obligor” means each Borrower and any Guarantor that is a Foreign
Subsidiary.

 

“Foreign Plan” means each “employee benefit plan” (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Obligor or any of its Subsidiaries or in respect of which any Obligor or any
of its Subsidiaries is obligated to make contributions, in each case, for the
benefit of employees of any Obligor or any of its Subsidiaries other than those
employed within the United States, other than a plan maintained exclusively by a
Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(c) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date with respect to the Loan Documents: (a) the principal of and
interest accrued to such date on the Loans shall have been paid in full in cash,
(b) all fees, expenses, and other amounts then due and payable (other than
contingent amounts for which a claim has not been made) under any Loan Document
shall have been paid in full in cash, and (c) the Commitments shall have expired
or irrevocably been terminated.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, with respect to any Person, without duplication, all
“Funded Debt” (as such term is defined in and as calculated pursuant to the
terms of the Existing Credit Agreement) of such Person.

 

“Funding Borrower” has the meaning assigned to such term in Section 9.15(f).

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).

 

“German Borrower” means, individually and collectively, (a) WestRock Packaging
Systems Germany GmbH, a private limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of Germany with its corporate
seat in Trier and its business address at Schiffstraße 1, 54293 Trier,
registered with the commercial register of the local court (Amtsgericht) of
Wittlich under HRB 42902 and (b) any additional Borrower designated pursuant to
Section 2.4 organized under the laws of Germany.

 

 13 

 



“German Limited Liability Companies Act” means the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung,
GmbHG)

 

“Germany” means the Federal Republic of Germany.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government, including any
supra-national bodies (such as the European Union or the European Central Bank).

 

“Guarantor” means Parent, WestRock RKT Company, WestRock MWV, LLC and any other
Person executing a Guaranty Agreement or joinder thereto (including, upon the
satisfaction of the requirements set forth in Section 5.10, New Holdco).

 

“Guaranty Agreement” means, collectively, (a) that certain Guaranty Agreement
dated as of the Effective Date executed and delivered by the Parent and those
additional entities that hereafter become parties thereto, (b) that certain
Subsidiary Guaranty Agreement dated as of the Effective Date executed and
delivered by WestRock RKT Company and WestRock MWV, LLC and those additional
entities that hereafter become parties thereto in favor of Administrative Agent
and Lenders, and (c) any other guaranty agreement delivered to Administrative
Agent from time to time by any Person (including, upon the satisfaction of the
requirements set forth in Section 5.10, New Holdco) providing a guarantee of any
of the Obligations, in form and substance reasonably acceptable to
Administrative Agent.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

 

“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.

 

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (a) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (b) any agreement existing as of the
Effective Date or entered into after the Effective Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.

 

 14 

 



“Holdco” means (a) prior to the Combination Date, the Parent, and (b) from and
after the Combination Date, New Holdco.

 

“Immaterial Subsidiary” means any Subsidiary of Holdco which is deemed to be an
“Immaterial Subsidiary” under and pursuant to the terms of the Existing Credit
Agreement.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.19.

 

“Indebtedness” means, with respect to any Person, without duplication, all
“Indebtedness” of such Person as such term is defined in and as calculated
pursuant to the terms of the Existing Credit Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.3(b).

 

“Information” has the meaning assigned to such term in Section 9.11(b).

 

“Information Materials” has the meaning assigned to such term in Section 5.7.

 

“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

 

“Interest Election Request” means a request by Borrowers to convert or continue
a Borrowing in accordance with Section 2.7.

 

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the second
Business Day following each Quarterly Date; and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as Borrowers may elect in accordance with Section 2.7; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

 15 

 



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.

 

“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of voting Equity Interests or other ownership interests, at the time as of which
any determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.23.

 

“KapStone” means KapStone Paper and Packaging Corporation, a Delaware
corporation.

 

“KapStone Merger” means the merger of KapStone and Kola Merger Sub, Inc., a
Delaware corporation, pursuant to the Combination Agreement, pursuant to which
KapStone will be the surviving corporation.

 

“KapStone Paper Chip Mill Contracts” means the non-cancellable contracts entered
into by KapStone in 2015 to construct facilities to produce wood chips for use
at KapStone’s Charleston and Roanoke Rapids paper chip mills.

 

“Lead Arranger” means Rabobank, in its capacity as sole lead arranger and sole
bookrunner for the credit facility under this Agreement.

 

“Lender” means a Lender with a Commitment or, if the Commitments have terminated
or expired, a Lender with Revolving Credit Exposure.

 

“Lenders” means the Persons party hereto as a “Lender” and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption and
any Additional Lender in connection with an Incremental Commitment, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, for any Interest Period for any Eurodollar Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:

 

(a)             in the case of a Eurodollar Borrowing that is denominated in
Dollars, equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in Dollars with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by Administrative Agent
from time to time in its reasonable discretion) at approximately 11:00 a.m.,
London time, 2 Business Days prior to the commencement of such Interest Period;
provided that in the event that such rate is not available at such time for any
reason, the LIBO Rate with respect to such Borrowing of Dollars for such
Interest Period shall be the rate at which Dollar deposits in the amount of the
requested Loan and for a maturity comparable to such Interest Period are offered
by the principal London office of Rabobank in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, 2 Business
Days prior to the commencement of such Interest Period,

 

 16 

 



(b)               in the case of a Eurodollar Borrowing that is denominated in
Sterling, equal to either (i) the rate per annum for deposits in Sterling that
appears on Reuters Page LIBOR-01 (or any other page that may replace any such
page on such service or is applicable to Sterling in the judgment of
Administrative Agent), or (ii) if a rate cannot be determined pursuant to clause
(i) above, a rate per annum equal to the average of the rate per annum at which
deposits in Sterling are available to Administrative Agent as determined by
Administrative Agent in London, England to prime banks in the interbank market,
in either case at 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period and for a period equal to such Interest
Period, and

 

(c)                in the case of a Eurodollar Borrowing that is denominated in
Euros, equal to either (i) the rate per annum for deposits in Euros that appears
on Reuters Page LIBOR-01 (or any successor page), or (ii) if a rate cannot be
determined pursuant to clause (i) above, a rate per annum equal to the average
of the rate per annum at which deposits in Euros are available to Administrative
Agent as determined by Administrative Agent in London, England to prime banks in
the interbank market, in either case at 11:00 a.m., London time, 2 Business Days
prior to the commencement of such Interest Period and for a period equal to such
Interest Period,

 

provided that in no event shall the LIBO Rate for any currency be less than
zero.

 

“LIBOR Screen Rate” means in relation to the LIBO Rate, the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
person which takes over the administration of that rate) for the relevant
currency and period displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters
screen (or any replacement Thomson Reuters page which displays that rate) or on
the appropriate page of such other information service which publishes that rate
from time to time in place of Thomson Reuters. If such page or service ceases to
be available, Administrative Agent may specify another page or service
displaying the relevant rate after consultation with Holdco.

 

“LIBOR Successor Rate” has the meaning provided in Section 2.13(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Adjusted LIBO
Rate, Base Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters in each case as may
be appropriate, in the reasonable discretion of Administrative Agent, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by Administrative Agent in a manner substantially consistent with market
practice (or, if Administrative Agent determines in good faith that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as Administrative Agent and Borrowers may
reasonably agree (each acting in good faith)); provided that such conforming
changes shall not include a reduction in the Applicable Margin.

 

“License” has the meaning assigned to such term in Section 5.6(c).

 

 17 

 



“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

 

“Loan” means a loan or advance made pursuant to Section 2.1.

 

“Loan Documents” means, collectively, this Agreement, all Guaranty Agreements,
the Fee Letter, all Borrowing Requests, all Interest Election Requests, all
Notices of Incremental Commitments and all other documents, instruments,
certificates, and agreements executed, delivered, or acknowledged by an Obligor
(other than Organizational Documents) that are issued under or delivered
pursuant to this Agreement.

 

“Loans” mean the loans made by the Lenders to any Borrower pursuant to this
Agreement in the form of a Loan.

 

“Lux Borrower” means, individually and collectively, (a) WRK Luxembourg S.à
r.l., a private limited liability company (société à responsabilité limitée),
incorporated under the laws of Luxembourg, having its registered office at 163,
rue du Kiem, L-8030 Strassen, Grand Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B159099, (b) WRK
International Holdings S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 163, rue du Kiem, L-8030 Strassen, Grand Duchy of
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number B194811 and (c) any additional Borrower designated pursuant to
Section 2.4 organized under the laws of Luxembourg.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Insolvency Rules” has the meaning assigned to such term in the
definition of “Solvent.”

 

“Luxembourg Loan” means any Loan made to any Lux Borrower by a Lender.

 

“Luxembourg Tax Deduction” has the meaning assigned to such term in Section
2.16(k).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of Holdco and its Restricted Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Obligors, taken as a whole, to
perform their obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Obligors, taken as a whole, of the Loan Documents.

 

“Material Contract” means any contract or other arrangement to which Holdco or
any of its Subsidiaries is a party that is required to be filed with the SEC.

 

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” means April 27, 2021.

 

“Maximum Borrower Liability” has the meaning assigned to such term in
Section 9.15(c).

 

“Maximum Rate” has the meaning assigned to such term in Section 9.12.

 

 18 

 



“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which Holdco or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five (5) plan years, has made or
been obligated to make contributions.

 

“Multi Packaging Solutions” has the meaning assigned to such term in the
preamble hereto.

 

“Net Assets” means, with respect to a German Borrower, the net assets
(Reinvermögen) of such German Borrower calculated in accordance with § 42 of the
German Limited Liability Companies Act; §§ 242, 264 of the German Commercial
Code (Handelsgesetzbuch, HGB) and the generally accepted accounting principles
applicable from time to time in Germany (Grundsätze ordnungsgemäßer Buchführung)
applied consistently with past practice, save that (a) the amount of
non-distributable assets according to § 253 (6), § 268 (8) and § 272 (5) of such
German Commercial Code (Handelsgesetzbuch) shall not be taken into account as
assets, (b) loans or other liabilities incurred by such German Borrower in
violation of this Agreement shall not be taken into account as liabilities, (c)
liabilities owed by such German Borrower to any member of its group shall be
disregarded if and to the extent that such liabilities are subordinated or
considered subordinated by law or should be subordinated by agreement by the
respective creditor, acting in good faith, in each case at least to the rank
pursuant to section 39 para 1 no. 5 of the German Insolvency Act
(Insolvenzordnung) and (d) liabilities which are subordinated pursuant to
section 39 para 1 no. 5 of the German Insolvency Act (Insolvenzordnung) or
section 39 para 2 of the German Insolvency Act (Insolvenzordnung) shall be
disregarded.

 

“New Holdco” means Whiskey Holdco, Inc., a Delaware corporation (it being
understood that, substantially concurrently with the consummation of the
Combination, the Parent anticipates that New Holdco will change its name to
“WestRock Company”).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2 and (b) has been approved by
Administrative Agent and the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notice of Incremental Commitment” has the meaning assigned to such term in
Section 2.19.

 

“Obligations” means all of the obligations, indebtedness and liabilities of the
Obligors to the Lenders and Administrative Agent under this Agreement or any of
the other Loan Documents, including principal, interest, fees, prepayment
premiums (if any), expenses, reimbursements and indemnification obligations and
other amounts, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, and expenses that accrue after
the commencement by or against any Obligor of any proceeding under any Debtor
Relief Law, regardless of whether such interest, fees, and expenses are allowed
or allowable in whole or in part as a claim in such proceeding.

 

“Obligor” means each Borrower and each Guarantor.

 

 19 

 



“Offshore Currency” means Sterling and Euros.

 

“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.

 

“Organizational Documents” means, with respect to any Person (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate or articles of formation of such Person (or, in the case of (x) each
U.K. Borrower, its memorandum and articles of association, (y) each Lux
Borrower, its articles of association, and (z) each German Borrower, its
articles of association), (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person, (e) in any other
case, the functional equivalent of the foregoing, and (f) any shareholder,
voting trust, or similar agreement between or among any holders of Equity
Interests of such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Debtor Relief Law” has the meaning assigned to such term in Section
9.15(c).

 

“Other Taxes” means all present or future stamp, registration, court or
documentary, intangible, recording, filing or similar Taxes or notarial fees
that, in each case, arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.18(b)) and any Luxembourg registration duties (droit d'enregistrement)
payable due to registration of any Loan Document by the Lenders when such
registration is or was not required to maintain, preserve or enhance the rights
of Administrative Agent or any Lender under any Loan Document.

 

“Parent” has the meaning ascribed to such term in the preamble to this
Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.4(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.4(e).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to an Obligor of any right to manufacture, use or sell any
invention covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

 20 

 



“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdco or any
ERISA Affiliate or to which Holdco or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

 

“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.

 

“Permitted Securitization Subsidiary” means any Subsidiary of Holdco (other
than, (x) prior to the Combination Date, New Holdco, and (y) from and after the
Combination Date, the Parent) that (a) is directly or indirectly wholly-owned by
Holdco, (b) is formed and operated solely for purposes of a Permitted
Securitization Transaction, (c) is formed to qualify as a “bankruptcy remote”
entity, (d) has organizational documents which limit the permitted activities of
such Permitted Securitization Subsidiary to the acquisition of Securitization
Assets from Holdco or one or more of its Subsidiaries, the securitization of
such Securitization Assets and activities necessary or incidental to the
foregoing, (e) if organized within the United States, is organized so as to meet
S&P’s requirements for special purpose entities engaged in the securitization of
assets, (f) if organized within Canada or any province or territory thereof, is
organized so as to meet the requirements for special purpose entities engaged in
the securitization of assets by any recognized rating agency operating in such
jurisdiction and (g) if organized outside the United States and Canada (and any
province or territory thereof), is organized so as to meet the requirements for
special purpose entities engaged in the securitization of assets by any
recognized rating agency operating in such jurisdiction; provided that if no
requirements for special purpose entities exist in such jurisdiction, Holdco
shall certify to Administrative Agent that no recognized rating agency is
operating in such jurisdiction that customarily rates securitization
transactions.

 

“Permitted Securitization Transaction” means (a) the transfer by Holdco or one
or more of its Restricted Subsidiaries of Securitization Assets to one or more
(x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to Holdco and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to Holdco and
its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.

 

 21 

 



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Obligor or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.1(d).

 

“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day or, if the Wall Street
Journal does not publish such rate on such day, then such rate as most recently
published prior to such day.

 

“Prior Credit Agreement” means that certain Credit Agreement, dated as of May
15, 2017, by and among the Parent, MWV Luxembourg S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, WestRock Packaging Systems UK Ltd., a limited company
incorporated under the laws of England and Wales, the lenders party thereto, and
Coöperatieve Rabobank U.A., New York Branch, in its capacity as administrative
agent, as in effect on the Effective Date.

 

“Priority Debt Basket” means, at any time, the “Priority Debt Basket” as such
term is defined in and as calculated pursuant to the terms of the Existing
Credit Agreement.

 

“Process Agent” has the meaning assigned to such term in Section 9.9(d).

 

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.6(c)) of the
financial covenants set forth in Section 6.1(a) and (b) in respect of a proposed
transaction or designation of a Restricted Subsidiary as an Unrestricted
Subsidiary (a “Specified Transaction”), the making of such calculation after
giving effect on a pro forma basis to:

 

(a)                the consummation of such Specified Transaction as of the
first day of the applicable Calculation Period;

 

(b)               the assumption, incurrence or issuance of any Indebtedness of
a Consolidated Company (including any Person which became a Consolidated Company
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);

 

(c)                the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by a Consolidated Company
(including any Person which became a Consolidated Company pursuant to or in
connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been repaid, retired or redeemed on the
first day of such Calculation Period;

 

 22 

 



(d)               other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by a Consolidated Company
after the first day of the applicable Calculation Period, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
so incurred or issued bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date, and with any such Indebtedness so assumed bearing interest at
a floating rate being calculated using the actual interest rate in effect during
such period); and

 

(e)                other than in connection with such Specified Transaction, the
permanent repayment, retirement or redemption of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company after the first day of the
applicable Calculation Period, as if such Indebtedness had been repaid, retired
or redeemed on the first day of such Calculation Period.

 

“Pro Rata Share” means with respect to any Lender in respect of any rights or
obligations affecting or involving all Lenders (including any reimbursement
obligations in respect of any indemnity claim arising out of an action or
omission of Administrative Agent under this Agreement), the percentage (carried
out to the ninth decimal place) of the total Commitments hereunder represented
by the aggregate amount of such Lender’s Commitments. If the Commitments have
terminated or expired, the Pro Rata Share shall be determined based upon the
Revolving Credit Exposure of all such Lenders at such time.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Dates” means the last day of March, June, September, and December of
each year through the Maturity Date, commencing with the first such date after
the Effective Date.

 

“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.

 

“Rating” means Holdco’s long-term senior unsecured non-credit-enhanced debt
rating as was most recently announced by S&P or Moody’s, as applicable.

 

“Ratings Level” has the meaning assigned to such term in the definition of
“Applicable Margin”.

 

“Recipient” means (a) Administrative Agent, and (b) any Lender, as applicable.

 

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.

 

 23 

 



“Register” has the meaning assigned to such term in Section 9.4(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact, and representatives of
such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

 

“Required Financial Information” means, as to any Fiscal Quarter or Fiscal Year,
the financial information required by subsections (a) through (c) of Section 5.7
for such Fiscal Quarter or Fiscal Year, as applicable.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments of all Lenders at
such time; provided the Commitments of, and the portion of the Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Requirements of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.6(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, or controller of any
Person, and in the case of (x) each Lux Borrower, the manager (gérant)
designated for that purpose by a resolution of the board of managers, (y) each
U.K. Borrower, a director of such U.K. Borrower, and (z) each German Borrower,
the manager (Geschäftsführer) of such German Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of any Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be presumed to have acted on behalf of such Person.

 

 24 

 



“Restricted Subsidiary” means any Subsidiary of Holdco (unless the context
otherwise requires) other than any such Subsidiary that is or shall become an
Unrestricted Subsidiary.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date and ending on the earlier of the Business Day immediately
preceding the Maturity Date and the date of termination of the Commitments
pursuant to the terms hereof.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in Euros of the outstanding principal amount of
such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc.

 

“Sanctions” means any sanctions administered by, maintained by, or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, the Netherlands, Luxembourg,
Germany or other relevant sanctions authority in any jurisdiction in which an
Obligor or any of its Subsidiaries is organized or located or conducts business.

 

“Scheduled Unavailability Date” has the meaning provided in Section 2.13(c)(ii).

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

 

“SEC Filer” means Holdco or such Restricted Subsidiary that files with the SEC
the audited and unaudited financial statements of Holdco and its consolidated
Subsidiaries.

 

“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by Holdco or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.

 

“Share Capital” means, with respect to a German Borrower, the share capital
(Stammkapital) of such German Borrower calculated in accordance with § 5 of the
German Limited Liability Companies Act save that (a) the amount of any increase
of the stated share capital (Stammkapital) of the German Borrower registered
after the Effective Date without the prior written consent of Administrative
Agent shall be deducted from the relevant stated share capital and (b) in case
the stated share capital of the German Borrower is not fully paid up (nicht voll
eingezahlt) and has not been demanded (nicht eingefordert), the amount which is
not paid up and not demanded shall be deducted from the stated share capital.

 

 25 

 



“Solvent” means, with respect to any Person (other than a Person organized under
the laws of Luxembourg, the United Kingdom or Germany), that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date of determination; (c) such Person
has not incurred and does not intend to incur, or believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (d) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and applicable laws
relating to fraudulent transfers and conveyances. For purposes of the foregoing
definition, (i) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5), (ii) “debt” means liability on a “claim,” and (iii)
“claim” means any (A) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. “Solvent” shall mean with respect to any Person organized under
the laws of (i) the United Kingdom, that such Person is able to pay its debts as
they fall due, is not deemed unable to pay its debts as they fall due within the
meaning of Section 123(1) of the Insolvency Act of 1986 and that the value of
its assets is greater than the value of its liabilities, taking into account
contingent and prospective liabilities, (ii) Luxembourg, that such Person (1) is
not unable to meet its financial obligations (cessation de paiements) and has
not lost its creditworthiness (ébranlement de credit) within the meaning of
Article 437 of the Luxembourg Commercial Code; (2) is not subject to insolvency
proceedings within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast) (“EU Insolvency Regulation”); (3) is not subject
to controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of 24 May 1935 on controlled management; (4) has not entered
into voluntary arrangement with creditors (concordat préventif de faillite)
within the meaning of the law of 14 April 1886 on arrangements to prevent
insolvency, as amended; (5) is not subject to suspension of payments (sursis de
paiement) within the meaning of Articles 593 ff. of the Luxembourg Commercial
Code; and (6) is not subject to voluntary or compulsory winding up pursuant to
the law of 10 August 1915 on commercial companies, as amended (“Luxembourg
Insolvency Rules”) and (iii) Germany, that such Person is not unable to pay its
debts as they fall due (zahlungsunfähig) within the meaning of Sec. 17 German
Insolvency Code (Insolvenzordnung - InsO) nor overindebted within the meaning of
Sec. 18 of the German Insolvency Code (Insolvenzordnung - InsO).

 

“Specified Transaction” has the meaning assigned to such term in the definition
of “Pro Forma Basis”.

 

“Spot Rate” for a currency means the rate determined by Administrative Agent to
be the rate quoted by Administrative Agent as the spot rate for the purchase by
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that Administrative Agent may
obtain such spot rate from another nationally-recognized financial institution
designated by Administrative Agent if Administrative Agent does not have as of
the date of determination a spot buying rate for any such currency.

 

 26 

 



“Standard Securitization Undertakings” has the meaning ascribed to such term in
the Existing Credit Agreement.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which Administrative Agent or any Lender (including any branch, Affiliate or
other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions, or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries. Unless otherwise
specified, “Subsidiary” means a Subsidiary of Holdco.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.4(a)(i).

 

“Successor Holdco” has the meaning assigned to such term in Section 6.4(a)(vi).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of the Revolving Credit Exposures and unused Commitments of such Lender
at such time.

 

“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by Holdco and its Restricted Subsidiaries from the sale or transfer
of Receivables or other Securitization Assets during the applicable calendar
month in which such sale or transfer took place under such Permitted
Securitization Transaction, and (c) to the extent not otherwise included, the
outstanding principal balance of Indebtedness under any Permitted Securitization
Transaction referenced in clause (b) of the definition thereof.

 

 27 

 



“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the consummation of the transactions contemplated thereby, the
borrowing of Loans, the repayment in full of all obligations under the Prior
Credit Agreement, the use of the proceeds thereof, and the payment of all fees
and expenses to be paid on or prior to the Effective Date and owing in
connection with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“U.K. Borrower” means, individually and collectively, (a) Multi Packaging
Solutions Limited, a limited company incorporated under the laws of England and
Wales with company number 08568993, having its registered office at Millennium
Way West, Phoenix Centre, Nottingham, NG8 6AW, United Kingdom, and (b) any
additional Borrower designated pursuant to Section 2.4 organized under the laws
of England and Wales.

 

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable in respect of an advance under a Loan Document and is (a) a
Lender (i) that is a bank (as defined for the purpose of section 879 of the
United Kingdom Income Tax Act 2007) making an advance under a Loan Document or
(ii) in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the United Kingdom Income Tax
Act 2007) at the time such advance was made, and in either case is subject to
United Kingdom corporation tax on any payments of interest made with respect to
such advance; (b) a Lender which is (i) a company resident in the United Kingdom
for United Kingdom tax purposes, (ii) a partnership, each member of which is (x)
a company resident in the United Kingdom for United Kingdom tax purposes, or (y)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009, or (iii) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) of that company; or (c) a U.K. Treaty Lender.

 

 28 

 



“U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company resident in the United Kingdom for United Kingdom tax purposes,
or (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009, or (c) a company not so resident in the United Kingdom that
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) of that company.

 

“U.K. Taxes” means Taxes (including Other Taxes) imposed by the United Kingdom.

 

“U.K. Treaty” has the meaning assigned to such term in the definition of “U.K.
Treaty State”.

 

“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State for the purposes of a U.K. Treaty and (b) does not carry on a
business in the United Kingdom through a permanent establishment with which such
Lender’s participation is effectively connected.

 

“U.K. Treaty State” means a jurisdiction party to an income tax treaty with the
United Kingdom (a “U.K. Treaty”) that makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary which is designated as being an
“Unrestricted Subsidiary” under and pursuant to the terms of the Existing Credit
Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g).

 

“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

 

“WestRock Merger” means the merger of the Parent and Whiskey Merger Sub, Inc., a
Delaware corporation, pursuant to the Combination Agreement, pursuant to which
the Parent will be the surviving corporation.

 

“WestRock Packaging Systems” has the meaning assigned to such term in the
preamble hereto.

 

 29 

 



“Withholding Agent” means any Obligor and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“WRK International” has the meaning assigned to such term in the preamble
hereto.

 

“WRK Luxembourg” has the meaning assigned to such term in the preamble hereto.

 

1.2              Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a Eurodollar
Loan). Borrowings also may be classified and referred to by Type (e.g., a
Eurodollar Borrowing).

 

1.3              Interpretation. With reference to this Agreement and each other
Loan Document, unless other specified herein or in such other Loan Document:

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (iii) the words “herein”,
“hereof”, and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) unless otherwise specified, all
references in any Loan Document to Sections, Exhibits, and Schedules shall be
construed to refer to Sections of, and Exhibits, and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) any table of contents, captions
and headings are for convenience of reference only and shall not affect the
construction of this Agreement or any other Loan Document, and (vii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts, and contract rights.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

1.4              Rounding. Any financial ratios required to be maintained by
Holdco and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

 30 

 



1.5              Currency Equivalents. Administrative Agent shall determine the
Spot Rates as of each Computation Date to be used for calculating the Equivalent
Amounts in Dollars or Offshore Currencies, as applicable. Such Spot Rates shall
become effective as of such Computation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Computation Date to occur. Except for purposes of financial statements
delivered by Holdco hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency for
purposes of the Loan Documents shall be the Equivalent Amounts in Dollars
thereof as determined in good faith by Administrative Agent.

 

1.6              Accounting Terms; GAAP.

 

(a)                Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of New Holdco and its
consolidated Subsidiaries delivered to the Lenders (or of the Parent and its
consolidated Subsidiaries with respect to any period prior to the initial
delivery to the Lenders of audited consolidated financial statements of New
Holdco any its consolidated Subsidiaries after the Combination Date); provided
that, if Holdco shall notify Administrative Agent that it wishes to amend any
covenant in Section 6.1 (or any component thereof) to eliminate the effect of
any change in GAAP on the operation of such covenant or such ratio (or if
Administrative Agent notifies Holdco that the Required Lenders wish to amend
Section 6.1 (or any component thereof) for such purpose), then Holdco’s
compliance with such covenant shall be determined on the basis of GAAP in effect
and as adopted by the Parent on December 31, 2017 (which, for the avoidance of
doubt, shall exclude any prospective changes to lease accounting under GAAP),
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to Holdco and the Required Lenders.

 

(b)               Holdco shall deliver to Administrative Agent and each Lender
at the same time as the delivery of any Required Financial Information, (a) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (b) a reasonable estimate of the effect on the financial
statements on account of such changes in application (it being understood that
the requirement in this subsection (ii) shall be satisfied if the information
required by clauses (a) and (b) above are included the applicable Required
Financial Information).

 

(c)                Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 6.1 for
any applicable period (including for purposes of the definitions of
“Consolidated Interest Expense,” “EBITDA,” “Pro Forma Basis” and “Total Funded
Debt” set forth in Section 1.1), if any Acquisition or disposition of Property,
in each case involving consideration in excess of $50,000,000, occurred during
such period, such calculations with respect to such period shall be made on a
Pro Forma Basis. For the avoidance of doubt, for purposes of all calculations
made in determining compliance for the period in which the Combination Date
occurs with the financial covenants set forth in Section 6.1 for such period,
all determinations of Consolidated Funded Debt, Consolidated Interest Expense,
EBITDA, Funded Debt, Interest Expense and Total Funded Debt shall be made after
giving pro forma effect to the Combination (except as otherwise expressly stated
herein).

 

 31 

 



(d)               Notwithstanding anything herein to the contrary, the parties
hereto acknowledge and agree that after the Obligors’ obligations with respect
to a series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (i) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Agreement and (ii) any interest expense
attributable to such debt securities will thereafter be deemed not to constitute
Interest Expense for purposes of all calculations made under this Agreement.

 

1.7              Luxembourg Terms. Any reference to (a) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of real security in rem (sûreté réelle) or
agreement or arrangement having a similar effect and any transfer of title by
way of security; (b) a director includes a gérant or an administrateur; (c) a
“set-off” includes, for purposes of Luxembourg law, legal set-off; or (d)
attachment or similar creditors process means an executory attachment.

 

1.8              Financial Statements. All references in this Agreement to the
delivery of financial statements prior to the Combination Date shall refer to
the financial statements of the Parent and its Restricted Subsidiaries and not,
for the avoidance of doubt, to the financial statements of New Holdco, KapStone
or any of their respective Restricted Subsidiaries.

 

2.                  THE CREDITS

 

2.1              The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly with any other Lender, to
make Loans to Borrowers from time to time during the Revolving Credit
Availability Period, in any Offshore Currency or Dollars, in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure (determined in the Equivalent Amount in Euros as of the most recent
Computation Date) exceeding such Lender’s Commitment or (b) the aggregate
Revolving Credit Exposures of all Lenders (determined in the Equivalent Amount
in Euros as of the most recent Computation Date) exceeding the aggregate
Commitments of all Lenders. Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrowers may borrow, prepay, and reborrow
Loans.

 

2.2              Loans and Borrowings.

 

(a)                Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type and currency made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder.

 

(b)               Type of Loans. Subject to Sections 2.7 and 2.13, each
Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar Loans as
Borrowers may request in accordance herewith; provided all Loans in an Offshore
Currency shall be Eurodollar Loans. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that (i) any exercise of such option shall not affect the
obligation of Borrowers to repay such Loan in accordance with the terms of this
Agreement and (ii) the nonperformance of a Lender’s obligations by any domestic
or foreign branch or Affiliate of such Lender so nominated by it shall not
relieve the Lender from its obligations under this Agreement.

 

 32 

 



(c)                Minimum Amounts; Limitation on Number of Borrowing. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in a minimum aggregate principal amount equal to the
applicable Borrowing Minimum or an integral multiple of the applicable Borrowing
Multiple in excess thereof; provided that a Eurodollar Borrowing may be in an
aggregate principal amount that is equal to the entire unused balance of the
aggregate Commitments of all Lenders. At the time that each Base Rate Borrowing
is made, such Borrowing shall be in a minimum aggregate principal amount equal
to the applicable Borrowing Minimum or an integral multiple of the applicable
Borrowing Multiple in excess thereof; provided that a Base Rate Borrowing may be
in an aggregate principal amount that is equal to the entire unused balance of
the aggregate Commitments of all Lenders. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 5 Eurodollar Borrowings outstanding.

 

(d)               Limitations on Lengths of Interest Periods. Notwithstanding
any other provision of this Agreement, Borrowers shall not be entitled to
request, or to elect to convert to or continue as, a Eurodollar Borrowing, if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

(e)                Currency for each Borrowing. All Eurodollar Loans shall be
made in any Offshore Currency or Dollars, as Borrowers may request but subject
to Section 4.2(c). All Base Rate Loans shall be made in Dollars.

 

2.3              Requests for Borrowings. To request a Borrowing, Borrowers
shall notify Administrative Agent of such request in writing, which request must
be received by Administrative Agent (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, or (ii) in the case of a Base Rate Borrowing in
Dollars, not later than 3:00 p.m., New York City time, one Business Day before
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be in the form of Exhibit 2.3 and signed by Borrowers.
Each Borrowing Request shall specify the following information:

 

(a)                whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;

 

(b)               the aggregate principal amount of the requested Borrowing;

 

(c)                the date of such Borrowing, which shall be a Business Day;

 

(d)               in the case of a Eurodollar Borrowing, whether the requested
Borrowing is to be denominated in Dollars, Euros or Sterling;

 

(e)                in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto (including specifying the duration of such
Interest Period and the last day of such Interest Period), which shall be a
period contemplated by the definition of “Interest Period”; and

 

 33 

 



(f)                the location and number of a Borrower’s accounts or, in
connection with the initial Borrowings on the Effective Date, Person to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.6.

 

If no election as to the currency of Borrowing is specified, then the requested
Borrowing shall be denominated in Euros. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be a Base Rate
Borrowing, if denominated in Dollars, or a Eurodollar Borrowing, if denominated
in an Offshore Currency. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

2.4              Designation of Additional Borrowers. From time to time,
Borrowers may designate Restricted Subsidiaries incorporated, formed or
otherwise organized in the United Kingdom, Germany or Luxembourg and reasonably
satisfactory to Administrative Agent as joint and several additional Borrowers
under the Loans and such parties shall become a party to this Agreement pursuant
to a joinder agreement reasonably satisfactory to Administrative Agent; provided
that Borrowers shall have delivered (a) a written opinion (addressed to
Administrative Agent and the Lenders) of counsel to such new Borrowers regarding
the Loan Documents and such other matters as Administrative Agent shall
reasonably request, (b) such documents and certificates as Administrative Agent
may reasonably request relating to the organization, existence and good standing
of such new Borrowers consistent with those delivered by Borrowers on the
Effective Date and (c) to each of the Lenders, all documentation and other
information reasonably requested by the Lenders relating to the additional
Borrowers required by the applicable Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act or applicable anti-corruption statutes, including the U.S.
Foreign Corrupt Practices Act of 1977, as amended. Each Borrower shall be
jointly and severally liable with respect to all Obligations.

 

2.5              [Reserved].

 

2.6              Funding of Borrowings.

 

(a)                Funding by Lenders. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) in the case of Eurodollar Loans in an
Offshore Currency, 9:00 a.m., New York City time, and (ii) in the case of Base
Rate Loans or Eurodollar Loans in Dollars, 9:30 a.m., New York City time, in
each case, to the account of Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. Administrative Agent will make such
Loans available to Borrowers by (i) in the case of Eurodollar Loans in an
Offshore Currency, 9:00 a.m., New York City time, and (ii) in the case of Base
Rate Loans or Eurodollar Loans in Dollars by 9:30 a.m., New York City time, in
each case, to the account or accounts designated by Borrowers in the applicable
Borrowing Request.

 

(b)               Presumption by Administrative Agent. Unless Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to Administrative Agent such
Lender’s share of such Borrowing, Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6(a) and may, in reliance upon such assumption but without any
obligation to do so, make available to Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender on the one hand
and Borrowers on the other severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to any Borrower to
but excluding the date of payment to Administrative Agent, at (i) in the case of
a payment to be made by such Lender, for the first 3 Business Days the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation and
thereafter at the Base Rate and (ii) in the case of a payment to be made by
Borrowers, the interest rate applicable to Base Rate Loans. If Borrowers and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrowers the
amount of such interest paid by Borrowers for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrowers shall be without prejudice to any claim Borrowers may have
against a Lender that shall have failed to make such payment to Administrative
Agent. A notice of Administrative Agent to any Lender or Borrowers with respect
to any amount owing under this Section 2.6(b) shall be conclusive, absent
manifest error.

 

 34 

 



(c)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to Section 9.3(c)
are several and not joint. The failure of any Lender to make any Loan or to make
any payment under Section 9.3(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 9.3(c).

 

2.7              Interest Elections.

 

(a)                Elections by Borrowers for Borrowings. Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period specified in such Borrowing Request. Thereafter, subject to the
requirements of Sections 2.13 and 2.15, Borrowers may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided that all Loans in an Offshore Currency shall be
Eurodollar Loans. Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)               Notice of Elections. To make an election pursuant to this
Section, Borrowers shall notify Administrative Agent of such election by
telephone or by emailing an Interest Election Request to Administrative Agent,
in either case by the time that a Borrowing Request would be required under
Section 2.3 if Borrowers were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each Interest
Election Request (whether by telephone or email) shall be irrevocable and any
telephonic request shall be confirmed promptly by hand delivery, email or
telecopy to Administrative Agent of a written Interest Election Request in the
form of Exhibit 2.7 and signed by Borrowers.

 

 35 

 



(c)                Information in Interest Election Requests. Each telephonic
and written Interest Election Request shall specify the following information in
compliance with Section 2.2:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this Section 2.7(c) shall be specified for each resulting
Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be a Base Rate Borrowing
or a Eurodollar Borrowing; and

 

(iv)             if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto (by specifying the duration of such
Interest Period and the last day of such Interest Period) after giving effect to
such election, which shall be a period contemplated by the definition of
“Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)               Notice by Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)                Failure to Elect; Default. If a Borrower fails to deliver a
timely and properly completed Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Base Rate Borrowing;
provided, however, if such Borrowing is denominated in an Offshore Currency,
such Borrowing shall instead be continued as a Eurodollar Borrowing with an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
a Default has occurred and is continuing and Administrative Agent, at the
request of the Required Lenders, so notifies Parent, then, so long as such
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto; provided, however, if such Borrowing is denominated
in an Offshore Currency, such Borrowing shall instead be continued as a
Eurodollar Borrowing with an Interest Period of one month.

 

(f)                Initial Interest Elections. Anything in Section 2.2 or this
Section 2.7 to the contrary notwithstanding, Borrowers may not select a
Eurodollar Borrowing as a Borrowing on the Effective Date unless Administrative
Agent receives the applicable Borrowing Request not later than 11:00 a.m., New
York City time, 3 Business Days prior to the Effective Date, together with an
indemnity agreement from Administrative Borrower on behalf of Borrowers agreeing
to pay losses to the extent required by Section 2.15, in form and substance
reasonably acceptable to Administrative Agent.

 

 36 

 



2.8              Termination and Reduction of the Commitments

 

(a)                Scheduled Termination. Unless previously terminated in
accordance with the terms hereof, the Commitments shall terminate on the
Maturity Date.

 

(b)               Voluntary Termination or Reduction. Borrowers may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments pursuant to this Section shall be in an amount that
is €2,000,000 or a larger multiple of €1,000,000 in excess thereof and
(ii) Borrowers shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Revolving Credit Exposures of all Lenders would
exceed the aggregate Commitments of all Lenders.

 

(c)                Notice of Voluntary Termination or Reduction. Borrowers shall
notify Administrative Agent of any election to terminate or reduce the
Commitments under Section 2.8(b) by no later than 11:00 a.m., New York City
time, at least 3 Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Lenders
of the contents thereof. Each notice delivered by Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrowers may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by Borrowers (by notice to Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

(d)               Effect of Termination or Reduction. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. All commitment fees accrued on the portion of the
Commitments terminated until the effective date of such termination of the
Commitments shall be paid on the effective date of such termination.

 

2.9              Repayment of Loans; Evidence of Debt.

 

(a)                Repayment. Each Borrower, jointly and severally, hereby
unconditionally promises to pay to Administrative Agent for the ratable account
of the Lenders the aggregate outstanding principal amount of the Loans on the
Maturity Date or any earlier date of termination of this Agreement or
acceleration of the Loans due hereunder in accordance with the terms hereof.

 

(b)               Manner of Payment. Each repayment or prepayment of Borrowings
shall be applied to repay any outstanding Base Rate Loan Borrowings before any
other Borrowings.

 

(c)                Maintenance of Loan Accounts by Lenders and Administrative
Agent. Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder and the Type and currency thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrowers to each Lender
hereunder, and (iii) the amount of any sum received by Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

 37 

 



(d)               Effect of Entries. The entries made in the accounts maintained
pursuant to Section 2.9(c) shall be conclusive evidence of the existence and
amounts of the obligations recorded therein, absent manifest error; provided
that the failure of any Lender or Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of Borrowers
to repay the Loans in accordance with the terms of this Agreement. In the event
of any conflict between the accounts maintained by any Lender and the accounts
of Administrative Agent in respect of such matters, the accounts of
Administrative Agent shall control in the absence of manifest error.

 

2.10          Prepayment of Loans.

 

(a)                Optional Prepayments. Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section and Section 2.15.

 

(b)               Mandatory Prepayments. If on any relevant Computation Date,
the aggregate outstanding Revolving Credit Exposures of all Lenders shall exceed
the aggregate Commitments of all Lenders (unless such excess is solely as a
result of currency fluctuations), then Borrowers shall immediately prepay the
applicable Borrowings in an amount sufficient to eliminate such excess.

 

(c)                Order of Application to Loans. Each such prepayment of a
Borrowing made under Section 2.10(a) or (b) shall be applied to the Loans
comprising such Borrowing on a pro rata basis, and shall be applied first
ratably to Base Rate Borrowings (if such prepayment is in Dollars) and then to
Eurodollar Borrowings in direct order of Interest Period maturities. If an Event
of Default has occurred and is continuing at the time of any such mandatory
repayment, the proceeds thereof shall be applied in the manner specified in
Section 7.2.

 

(d)               Notices, Etc.

 

(i)                 Borrowers shall notify Administrative Agent in writing of
any optional prepayment under Section 2.10(a), (A) in the case of prepayment of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, 3
Business Days before the date of prepayment, and (B) in the case of prepayment
of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, and the principal amount of each Borrowing or portion thereof
to be prepaid; provided that a notice of prepayment may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by Borrowers (by notice to Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice, Administrative Agent
shall advise the relevant Lenders of the contents thereof.

 

(ii)               Promptly following receipt of any prepayment notice relating
to a Borrowing or such certificate relating to a prepayment, Administrative
Agent shall advise the Lenders of the contents thereof and of the amount of such
Lender’s ratable portion of such prepayment.

 

(iii)             Each partial prepayment of any Borrowing shall be in an amount
such that the remaining amount outstanding of each Borrowing would be permitted
in the case of a Borrowing of the same Type as provided in Section 2.2, except
as necessary to apply fully the required amount of a mandatory prepayment under
Section 2.10(b).

 

 38 

 



(iv)             Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and any amounts required by Section 2.15 and
shall be made in the manner specified in Section 2.9(b) and this Section 2.10.

 

2.11          Fees.

 

(a)                Commitment Fee. Borrowers agree, jointly and severally, to
pay to Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at a per annum rate equal to the Applicable Margin set forth
under “Commitment Fee Rate” in effect at such time on the daily amount equal to
such Lender’s Commitment minus the aggregate principal amount of the outstanding
Loans of such Lender for each date during the period from and including the
Effective Date to but excluding the earlier of the date such Commitment
terminates and the Maturity Date. Accrued commitment fees through and including
each Quarterly Date shall be payable on the second Business Day following such
Quarterly Date and on the earlier of the date the Commitments terminate and the
Maturity Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)               Administrative Agent Fees. Borrowers agree, jointly and
severally, to pay to Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between Borrowers and
Administrative Agent and such other fees required by the Fee Letter.

 

(c)                Payment of Fees. All fees payable hereunder shall be paid on
the dates due, in immediately available funds in Euros, to Administrative Agent
for distribution, other than in the case of fees payable solely for the account
of Administrative Agent, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

2.12          Interest.

 

(a)                Base Rate Loans. The Loans comprising each Base Rate
Borrowing shall bear interest at a rate per annum equal to the Base Rate plus
the Applicable Margin.

 

(b)               Eurodollar Loans. The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period and currency in effect for such Borrowing plus the
Applicable Margin.

 

(c)                Default Interest. If any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest at the Default Rate.

 

(d)               Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments (or earlier date of termination of this Agreement
or acceleration of the Loans due hereunder pursuant to the terms hereof);
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion. Borrowers’ obligations under this Section 2.12(d) shall survive
the termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 39 

 



(e)                Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day);
provided interest on Base Rate Loans accruing interest at the Prime Rate and
Offshore Currency Loans denominated in Sterling shall be calculated on the basis
of a year of 365 days (or 366 days, as the case may be) for the actual numbers
of days elapsed. The applicable Base Rate or Adjusted LIBO Rate shall be
determined by Administrative Agent, and such determination shall be conclusive
absent manifest error.

 

2.13          Alternate Rate of Interest; Illegality. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)               Administrative Agent is advised (i) by Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period, or (ii) any Lender
determines that any applicable law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain, or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Offshore
Currency in the London or Euro-zone interbank market,

 

then Administrative Agent shall give notice thereof to Borrowers and the Lenders
as promptly as practicable thereafter, (x) in the case of any Loan denominated
in Dollars, from and after the date on which Borrowers receive notice thereof
until the date on which such circumstances ceases, in the case of clauses (a)
and (b)(i) above, all Lenders’ and, in the case of clause (b)(ii) above, the
affected Lender’s, Loans denominated in Dollars shall bear interest at a rate
per annum equal to the Applicable Margin plus the Base Rate, and (y) in the case
of any Loan denominated in any Offshore Currency, during the 30-day period next
succeeding the date of any such notice (the “Negotiation Period”),
Administrative Agent (in consultation with the Lenders) and Borrowers will
negotiate in good faith for the purpose of agreeing upon an alternative,
mutually acceptable basis (the “Substitute Basis”) for determining the rate of
interest to be applicable to the Loans denominated in an Offshore Currency for
such Interest Period. If at the expiry of the Negotiation Period, the Required
Lenders, Administrative Agent, and Borrowers have agreed upon a Substitute
Basis, the Substitute Basis shall be binding on all parties and be retroactive
to, and take effect from, the beginning of such Interest Period. If at the
expiry of the Negotiation Period, a Substitute Basis shall not have been agreed
upon pursuant to this paragraph, Administrative Agent shall notify each Lender
of such failure to agree to a Substitute Basis and, within five Business Days
after receipt of such notice (or as soon thereafter as may be practicable), each
such Lender shall notify Borrowers (through Administrative Agent) of the cost to
such Lender (as determined by it in good faith) of funding and maintaining such
Loan denominated in an Offshore Currency for such Interest Period; and the
interest payable to such Lender on such Loan for such Interest Period shall be
determined in good faith (which determination shall be binding absent manifest
error) at a rate per annum equal to the Applicable Margin plus the weighted
average (as determined by Administrative Agent, which shall be conclusive absent
manifest error) of the cost to the Lenders of funding and maintaining such Loan
denominated in an Offshore Currency, as applicable, for such Interest Period as
so notified by the Lenders; provided that, if any Lender does not notify
Administrative Agent of such costs within such period, such cost shall not be
included by Administrative Agent in such calculation. Each Lender agrees to use
reasonable efforts to avoid or minimize costs to Borrowers under this Section
2.13(b) to the extent set forth in Section 2.18(a). The procedures specified in
this Section 2.13(a) and (b) shall apply to each Interest Period succeeding the
first Interest Period to which they were applied unless and until Administrative
Agent shall determine in consultation with the Required Lenders (or, in the case
of Section 2.13(b)(ii), the affected Lender(s)) that the conditions referred to
in this Section 2.13(a) and (b) no longer exist.

 

 40 

 



(c)                Successor Rate. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error), or
Borrowers or Required Lenders notify Administrative Agent (with, in the case of
the Required Lenders, a copy to Borrowers) that Borrowers or Required Lenders
(as applicable) have determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
the LIBO Rate for the currency of a Loan for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate for such currency
is not available or published on a current basis and such circumstances are
unlikely to be temporary;

 

(ii)               the administrator of the LIBOR Screen Rate for the currency
of a Loan or a Governmental Authority having jurisdiction over Administrative
Agent has made a public statement identifying a specific date after which the
LIBO Rate for such currency or the LIBOR Screen Rate for such currency shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

 

(iii)             either (A) the Existing Credit Agreement or (B) syndicated
loans currently being executed, or that include language similar to that
contained in this Section, are incorporating or being amended to incorporate or
adopt (as applicable) a new benchmark interest rate to replace the LIBO Rate for
such currency,

 

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrowers shall amend this Agreement to replace the LIBO Rate for the
applicable currency with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then prevailing market convention for
determining interest rates for loans for similar Euro- or multi-currency
denominated syndicated credit facilities and under the Existing Credit Agreement
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and, notwithstanding anything in Section
9.2 to the contrary, any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after Administrative Agent shall have
posted such proposed amendment to all Lenders and Borrowers unless, prior to
such time, Lenders comprising the Required Lenders have delivered to
Administrative Agent written notice that such Required Lenders do not accept
such amendment. If either the circumstances set forth in clause (i) above exist
or the Scheduled Unavailability Date has occurred, as applicable, and no LIBOR
Successor Rate has been determined, Administrative Agent will promptly so notify
Borrowers and each Lender. Thereafter, until the effectiveness of the amendment
contemplated by this paragraph (x) the obligation of the Lenders to make or
maintain Eurodollar Loans in the applicable currency shall be suspended, (to the
extent of the affected Eurodollar Loans or Interest Periods in the applicable
currency), and (y) if the impacted LIBO Rate is for Dollars, the Adjusted LIBO
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, Borrowers may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Loans (to the extent of the
affected Eurodollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

 41 

 



2.14          Increased Costs.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify, or deem applicable any reserve, special
deposit, compulsory loan, insurance charge, or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes; (B) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes”, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such other Recipient,
Borrowers will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)               Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
Borrowers will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

 42 

 



(c)                Certificates for Reimbursement. A certificate of a Lender or
other Recipient setting forth the amount or amounts necessary to compensate such
Lender or other Recipient or its holding company, as the case may be, as
specified in Section 2.14(a) or 2.14(b) and delivered to Borrowers shall be
conclusive absent manifest error. Borrowers shall pay such Lender or other
Recipient, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)               Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender, as the case may be, notifies Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

2.15          Compensation for Losses. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
mandatory prepayment), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(d) and is revoked in accordance herewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by Borrowers pursuant to
Section 2.18(b), then, in any such event, Borrowers shall compensate each Lender
for the loss, cost or expense attributable to such event, but not for any loss
of anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. Borrowers shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing. For purposes of calculating amounts payable by Borrowers to
the Lenders under this Section 2.15, each Lender shall be deemed to have funded
each Eurodollar Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to a Borrower and shall be conclusive absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

2.16          Taxes.

 

(a)                Defined Terms. For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

 43 

 



(b)               Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Obligors. The Obligors shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)               Indemnification by the Obligors. The Obligors shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Lender
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Obligor to a Governmental Authority pursuant to this
Section 2.16, such Obligor shall deliver to Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

 

(f)                Indemnification by the Lenders. Each Lender shall severally
indemnify Administrative Agent, within 10 days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Obligor has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(e) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Administrative Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by Administrative Agent to the
Lender from any other source against any amount due to Administrative Agent
under this Section 2.16(f).

 

 44 

 



(g)               Status of Lenders.

 

(i)                 Except with respect to withholding Taxes imposed by the U.K.
or Luxembourg, which are governed by paragraphs (i), (j) and (k) of this Section
2.16, any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrowers or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrowers or Administrative Agent as
will enable Borrowers or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in clauses (A), (B), and (D) of Section 2.16(g)(ii))
shall not be required if in the Lender’s reasonable judgment such completion,
execution, or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)             any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrowers and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or Administrative Agent),
whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (I) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (II) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)               executed originals of IRS Form W-8ECI;

 

 45 

 



(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (I) a
certificate substantially in the form of Exhibit 2.16-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Obligors within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (II) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-4 on behalf of each such direct and
indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrowers and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrowers or Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrowers and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrowers or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Administrative Agent as may
be necessary for Borrowers and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

 46 

 



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Administrative Agent in
writing of its legal inability to do so.

 

(h)               Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.16(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.16(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld, or otherwise imposed and the indemnification payments
or additional amounts with respect to such Tax had never been paid. This
Section 2.16(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                 U.K. Taxes. To the extent (if any) that U.K. Taxes apply to
any payment made under any Loan Document, Borrowers shall not be required to
make any increased payment to a Lender under this Section, or to indemnify any
Lender under this Section, Section 2.14 or Section 9.3 with respect to U.K.
Taxes on any payment made under a Loan Document if, on the date such payment is
due:

 

(i)                 such payment could have been made to such Lender without
imposition of U.K. Taxes if such Lender had been a U.K. Qualifying Lender, but
on the date of such payment, such Lender is not, or has ceased to be, a U.K.
Qualifying Lender (other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty, or any published practice or published
concession of any relevant taxing authority);

 

(ii)               the relevant Lender is a U.K. Qualifying Lender solely by
virtue of clause (b) of the definition of U.K. Qualifying Lender and (x) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the United Kingdom Income Tax Act of 2007
which relates to the payment and that Lender has received from Borrowers making
the payment or from Parent a certified copy of that Direction, and (y) the
payment could have been made to the Lender without any tax deduction if that
Direction had not been made;

 

(iii)             the relevant Lender is a U.K. Qualifying Lender solely by
virtue of clause (b) of the definition of U.K. Qualifying Lender and (x) the
relevant Lender has not given a U.K. Tax Confirmation to Parent, and (y) the
payment could have been made to the Lender without any U.K. tax deduction if the
Lender had given a U.K. Tax Confirmation to Parent, on the basis that the U.K.
Tax Confirmation would have enabled Parent to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
United Kingdom Income Tax Act of 2007; or

 

 47 

 



(iv)             such Lender is a U.K. Treaty Lender and Borrowers are able to
demonstrate that such payment could have been made to such Lender without
imposition of U.K. Taxes had such Lender complied with its obligations set forth
in clause (j) below.

 

(j)                 UK Treaty Lenders. A U.K. Treaty Lender shall, upon the
written request of Borrowers, cooperate in completing any procedural formalities
reasonably necessary for and specifically requested by Borrowers to obtain
authorization to make payments under a Loan Document to any U.K. Treaty Lender
without imposition of U.K. Taxes. Within thirty days of making either a
deduction for U.K. Taxes or any payment required in connection therewith,
Borrower making the deduction shall deliver to Administrative Agent for the
Lender entitled to the payment a statement under section 975 of the United
Kingdom Income Tax Act of 2007 or other evidence reasonably satisfactory to that
Lender that the tax deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

(k)               Luxembourg Taxes. (i) Notwithstanding anything to the contrary
in any other provision of this Section 2.16, in the case of any Luxembourg Loan,
no payment by any Obligor under any Loan Document to that Lender in connection
with that Luxembourg Loan (an “Applicable Luxembourg Payment”) shall be
increased pursuant to Section 2.16(b) by reason of any deduction or withholding
on account of Taxes imposed by Luxembourg (a “Luxembourg Tax Deduction”) and no
Obligor shall be liable to make any payment under section 2.16(d) to a Lender as
a result of or in connection with any such Luxembourg Tax Deduction if, on the
date on which the Applicable Luxembourg Payment falls due, such Luxembourg Tax
Deduction is required by virtue of the so-called Luxembourg Relibi Law dated 23
December 2005, as amended.

 

(ii)               Without limiting the provisions of Section 2.16(k)(i), a
Lender and each relevant Obligor which makes a payment to which that Lender is
entitled shall, upon the written request of Borrowers, cooperate in completing
any procedural formalities reasonably necessary for that Obligor to obtain
authorization to make that payment without a Luxembourg Tax Deduction.

 

(l)                 Survival. Each party’s obligations under this Section 2.16
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction, or discharge of all obligations
under any Loan Document.

 

2.17          Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                Payments by the Obligors. Each Obligor shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or under Section 9.3 or otherwise) or under any other Loan Document (except
to the extent otherwise provided therein) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without condition or
deduction for any counterclaim, defense, recoupment or set-off. Any amounts
received after such time on any date may, in the discretion of Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at such account as Administrative Agent may designate to
Borrowers in writing from time to time, except (i) as otherwise expressly
provided in the relevant Loan Document, and (ii) that payments pursuant to
Sections 2.14, 2.15, 2.16, and 9.3 shall be made directly to the Persons
entitled thereto. Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof in like funds as received by wire transfer to
such Lender’s lending office as specified in its Administrative Questionnaire or
such other office as notified in writing by such Lender to Administrative Agent.
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Except as set forth below in clause (h) of this
Section, all payments hereunder or under any other Loan Document shall be made
in Euros.

 

 48 

 



(b)               Application of Insufficient Payments. If at any time
insufficient funds are received by and available to Administrative Agent to pay
fully all amounts of principal, interest, and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing of, or conversions or continuation of, Loans shall be
allocated pro rata among the Lenders according to the amounts of their
Commitments (in the case of the making of Loans) or their respective Loans (in
the case of conversions and continuations of Loans); (ii) each payment of
commitment fees under Section 2.11 (a) shall be made for account of the Lenders;
(iii) each termination or reduction of the amount of the Commitments under
Section 2.8 shall be applied to the Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (iv) each payment or
prepayment of principal of Loans by Borrowers shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (v) each payment of interest on Loans under any
Borrowing by Borrowers shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on the Loans under such Borrowing then
due and payable to the respective Lenders.

 

(d)               Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans in excess of its
ratable share of the aggregate principal amount of outstanding Loans and accrued
interest thereon, then such Lender shall notify Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.17(d) shall not be construed
to apply to any payment made by any Obligor pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Holdco or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.17(d) shall
apply). Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

 

 49 

 



(e)                Presumptions of Payment. Unless Administrative Agent shall
have received notice from Borrowers prior to the date on which any payment is
due to Administrative Agent for the account of the Lenders hereunder that
Borrowers will not make such payment, Administrative Agent may assume that
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption but without any obligation to do so, distribute to
the Lenders the amount due. In such event, if Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, for the first 5 Business Days at the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation and thereafter
at the Base Rate. A notice of Administrative Agent to any Lender or Borrowers
with respect to any amount owing under this Section 2.17(e) shall be conclusive,
absent manifest error.

 

(f)                Certain Deductions by Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to this
Agreement (including Sections 2.6(b) and 2.17(e)), then Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(g)               Return of Proceeds. If at any time payment, in whole or in
part, of any amount distributed by Administrative Agent hereunder is rescinded
or must otherwise be restored or returned by Administrative Agent as a
preference, fraudulent conveyance, or otherwise under any Debtor Relief Law,
then each Person receiving any portion of such amount agrees, upon demand, to
return the portion of such amount it has received to Administrative Agent
together with a pro rata portion of any interest paid by or other charges
imposed on Administrative Agent in connection with such rescinded or restored
payment.

 

(h)               Currency of Payments. All payments of principal of, and
interest accrued on, any Loan hereunder shall be made in the currency in which
such Loan is denominated. All payments of fees due pursuant to Section 2.11(a)
shall be payable in Euros. All payments of fees to Administrative Agent for its
own account as set forth in the Fee Letter shall be paid in Euros. All payments
made to reimburse Administrative Agent or any Lender for any costs, expenses, or
other amounts pursuant to Section 9.3 or any other Loan Document shall be made
in the currency in which such obligation to be reimbursed is invoiced or
incurred.

 

 50 

 



2.18          Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.14, or if any Obligor is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender gives a notice pursuant to Section 2.13(b) suspending its obligation to
make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans (a “Eurodollar Illegality Notice”), then such Lender shall (at the request
of Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, or eliminate the need for the
notice pursuant to Section 2.13(b), as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 2.14, if Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, or if a Lender provides a Eurodollar
Illegality Notice and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.18(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrowers
may, at Borrowers’ sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.4), all its interests, rights (other than its
existing rights to payments pursuant to Section 2.14 or 2.16) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if such
Lender accepts such assignment); provided that (i) Borrowers shall have paid to
Administrative Agent the assignment fee (if any) specified in Section 9.4, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.15), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter, (iv) in the case of any such assignment
resulting from a Lender’s delivery of a Eurodollar Illegality Notice, such
assignee will not be entitled to deliver a Eurodollar Illegality Notice under
Section 2.13(b), (v) such assignment does not conflict with applicable law, and
(vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Each Lender agrees that if Borrowers
exercise their option hereunder, it shall promptly execute and deliver all
agreements and documentation necessary to effectuate such assignment as set
forth in Section 9.4. If such Lender shall refuse or fail to execute and deliver
any such Assignment and Assumption prior to the effective date of such
replacement as notified by Administrative Agent, such Lender shall be deemed to
have executed and delivered such Assignment and Assumption, and shall no longer
be a Lender hereunder upon the payment to such Lender of an amount equal to the
aggregate amount of outstanding Obligations owed to such Lender in accordance
with the wire transfer instructions for such Lender on file with Administrative
Agent. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

 51 

 



2.19          Increases of the Commitments; Adjustments to Commitments.

 

(a)                Following the Effective Date, Borrowers may from time to time
through the Maturity Date, propose to increase the aggregate amount of the
Commitments (each, an “Incremental Commitment”) in accordance with this Section
by delivering a Notice of Incremental Commitment to Administrative Agent
substantially in the form of Exhibit 2.19 (a “Notice of Incremental
Commitment”). Each Notice of Incremental Commitment delivered by Borrowers shall
be binding upon all Obligors. At the time of delivery of each Notice of
Incremental Commitment, Borrowers shall also deliver to Administrative Agent a
certificate of a Responsible Officer of Holdco certifying that no Default or
Event of Default then exists or would be caused thereby.

 

(b)               The aggregate principal amount of all Incremental Commitments
made pursuant to this Section shall not exceed €100,000,000; provided that each
Incremental Commitment must be in a minimum aggregate principal amount equal to
the applicable Borrowing Minimum or an integral multiple of the applicable
Borrowing Multiple. Borrowers shall provide at least 10 days’ prior notice (or
such shorter period as Administrative Agent may reasonably agree) to
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders, as applicable) of any requested Incremental Commitment.

 

(c)                Administrative Agent shall deliver a copy of each Notice of
Incremental Commitment to such Lenders or other Persons that qualify as an
Eligible Assignee as may be determined by Administrative Agent in its reasonable
discretion with the approval of Borrowers or as may be specified by Borrowers
with the consent of Administrative Agent. No Lender shall have any obligation to
increase its Commitment and any decision by a Lender to increase its Commitment
shall be made in its sole discretion independently from any other Lender.

 

(d)               If Administrative Agent receives commitments from Lenders
and/or from any other Person that (i) qualifies as an Eligible Assignee and is
reasonably acceptable to Borrowers and Administrative Agent and (ii) has agreed
to become a Lender in respect of all or a portion of the Incremental Commitment
(an “Additional Lender”), in excess of the requested Incremental Commitment,
Administrative Agent and Borrowers may agree to reduce and reallocate (within
the minimum and maximum amounts specified by each such Lender or Additional
Lender in its notice to Administrative Agent) the shares of the Incremental
Commitment of the Lenders or Additional Lenders willing to fund (or commit to
fund) such Incremental Commitment so that the total committed Incremental
Commitment equals the requested Incremental Commitment. If Administrative Agent
does not receive commitments from Lenders (or Additional Lenders) in an amount
sufficient to fund the requested Incremental Commitment, Administrative Agent
shall so notify Borrowers and the request for Incremental Commitment shall be
deemed automatically rescinded; provided that Borrowers may submit a replacement
Notice of Incremental Commitment setting forth different terms for the requested
Incremental Commitment.

 

 52 

 



(e)                An increase in the aggregate amount of the Lenders’
Commitments, pursuant to this Section shall become effective upon the receipt by
Administrative Agent of an agreement in form and substance reasonably
satisfactory to Administrative Agent and Borrowers signed by each Obligor, by
each Additional Lender and by each existing Lender whose Commitment is to be
increased, setting forth the new Pro Rata Share and Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement as a Lender and to be bound by all the terms and provisions
hereof, together with officer’s certificates and ratification agreements
executed by each Obligor and such evidence of appropriate corporate
authorization on the part of each Obligor with respect to the requested
Incremental Commitment and such opinions of counsel for the Obligors with
respect to the requested Incremental Commitment and other assurances as
Administrative Agent may reasonably request. Notwithstanding any other provision
of this Agreement or any other Loan Document, this Agreement and the other Loan
Documents may be amended by Administrative Agent and Borrowers (which amendment
shall not require the consent of any Lender, other than, solely in the case of
this Agreement, the Additional Lenders and by any existing Lenders whose
Commitments are to be increased) in order to make any modifications, if
necessary, to provide for Incremental Commitments and Loans thereunder. If,
after giving effect to any Incremental Commitment, the outstanding Loans would
not be held pro rata in accordance with the new Commitments, the Lenders
(including, without limitation, any Additional Lenders) shall, on the effective
date of the applicable Incremental Commitment, make advances among themselves so
that after giving effect thereto the Loans will be held by the Lenders
(including, without limitation, any Additional Lenders), on a pro rata basis in
accordance with their respective Commitments hereunder (after giving effect to
the applicable Incremental Commitment). Each Lender agrees to wire immediately
available funds to Administrative Agent in accordance with this Agreement as may
be required by Administrative Agent in connection with the foregoing.

 

(f)                This Section shall supersede any provisions in Section 9.2 to
the contrary.

 

2.20          [Reserved].

 

2.21          Defaulting Lenders.

 

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders”.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees, or other amounts received by Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 7 or otherwise) or received by Administrative Agent from a
Defaulting Lender pursuant to Section 9.8 shall be applied at such time or times
as may be determined by Administrative Agent as follows: FIRST, to the payment
of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder; SECOND, as Borrowers may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; THIRD, if so determined by Administrative
Agent and Borrowers, to be held in a deposit account controlled by
Administrative Agent and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; FOURTH, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; FIFTH, so long as no Default or
Event of Default exists, to the payment of any amounts owing to Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and SIXTH, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Loans were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their respective
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

 53 

 



(iii)             Certain Fees.

 

(A)             No Defaulting Lender shall be entitled to receive any commitment
fee pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)              [Reserved].

 

(C)              [Reserved].

 

(b)               Defaulting Lender Cure. If Borrowers and Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with their respective Commitments, and reimburse each such Lender
for any costs of the type described in Section 2.15 incurred by any Lender as a
result of such purchase, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

 54 

 



3.                  REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make Loans herein
provided for, the Obligors hereby represent and warrant to Administrative Agent
and to each Lender that:

 

3.1              Corporate Existence; Compliance with Law. Holdco and each of
its Subsidiaries is a corporation or other legal entity duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of its jurisdiction of organization, except where
the failure to be in good standing would not reasonably be likely to have a
Material Adverse Effect. Holdco and each of its Subsidiaries (i) has the power
(corporate or otherwise) and authority and the legal right to own and operate
its property and to conduct its business, (ii) is duly qualified as a foreign
corporation or other legal entity and in good standing under the laws of each
jurisdiction where its ownership of property or the conduct of its business
requires such qualification, and (iii) is in compliance with all Requirements of
Law, except where (a) the failure to have such power, authority and legal right
as set forth in clause (i) hereof, (b) the failure to be so qualified or in good
standing as set forth in clause (ii) hereof, or (c) the failure to comply with
Requirements of Law as set forth in clause (iii) hereof, is not reasonably
likely, in the aggregate, to have a Material Adverse Effect. No Obligor is an
EEA Financial Institution.

 

3.2              Corporate Power; Authorization. Each of the Obligors has the
power (corporate or otherwise) and authority to make, deliver and perform the
Loan Documents to which it is a party and has taken all necessary action
(corporate or otherwise) to authorize the execution, delivery and performance of
such Loan Documents. No consent or authorization of, or filing with, any Person
(including any Governmental Authority), is required in connection with the
execution, delivery or performance by an Obligor, or the validity or
enforceability against an Obligor, of the Loan Documents, other than such
consents, authorizations or filings which have been made or obtained and those
consents, authorizations and filings as to which the failure to have been made
or obtained or to be in full force and effect would not be material to the
legality, validity, binding effect or enforceability of the Loan Documents.

 

3.3              Enforceable Obligations. This Agreement and each other Loan
Document has been duly executed and delivered by the Parent, each Borrower, and
each other Obligor party thereto, as applicable, and this Agreement and each
other Loan Document constitutes legal, valid and binding obligations of each
Obligor executing the same, enforceable against such Obligor in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

3.4              No Legal Bar. The execution, delivery and performance by each
Obligor of the Loan Documents to which it is a party will not (a) violate (i)
such Person’s Organizational Documents or (ii) any Requirements of Law or (b)
cause a breach or default under any of their respective Material Contracts,
except, with respect to any violation, breach or default referred to in clause
(a)(ii) or (b), to the extent that such violation, breach or default would not
reasonably be likely to have a Material Adverse Effect.

 

3.5              No Material Litigation. No litigation, investigation or
proceeding of or before any court, tribunal, arbitrator or governmental
authority is pending or, to the knowledge of any Responsible Officer of Holdco,
threatened in writing by or against Holdco, any Borrower or any of the
Restricted Subsidiaries, or against any of their respective properties or
revenues, existing or future (a) that is adverse in any material respect to the
interests of the Lenders with respect to any Loan Document or any of the
transactions contemplated hereby or thereby, or (b) that is reasonably likely to
have a Material Adverse Effect.

 

 55 

 



3.6              Investment Company Act. None of the Obligors nor any Restricted
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and is not controlled by
such a company.

 

3.7              Margin Regulations. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U. Neither the
execution and delivery hereof by Holdco or Borrowers, nor the performance by
them of any of the transactions contemplated by this Agreement (including the
direct or indirect use of the proceeds of the Loans) will violate or result in a
violation of Regulation T, U or X.

 

3.8              Compliance with Environmental Laws. Except for any matters that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

 

(a)                None of the Obligors nor any of the Restricted Subsidiaries
has received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.

 

(b)               None of the Obligors nor any of the Restricted Subsidiaries
has received any notice of violation, or notice of any action, either judicial
or administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by an Obligor or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which an Obligor or any Restricted Subsidiary
is or is alleged to be responsible.

 

(c)                None of the Obligors nor any of the Restricted Subsidiaries,
nor, to the knowledge of any Obligor, any other Person, has caused any Release
or threat of Release of any Hazardous Substance, with respect to any real
property currently or formerly owned, leased or operated by an Obligor or any
Restricted Subsidiary or has violated any Environmental Law, that is reasonably
likely to result in penalties, fines, claims or other liabilities to an Obligor
or any Restricted Subsidiary pursuant to any Environmental Law.

 

(d)               The Obligors and the Restricted Subsidiaries and their
respective operations are in compliance with all Environmental Laws, and have
obtained, maintained and are in compliance with all necessary governmental
permits, licenses and approvals required under Environmental Law for the
operations conducted on their respective properties.

 

3.9              [Reserved].

 

3.10          Financial Statements, Fiscal Year and Fiscal Quarters(a).

 

(a)                The Parent has furnished to Administrative Agent and the
Lenders (i) copies of audited consolidated financial statements of the Parent
and its Subsidiaries for the Fiscal Year ended September 30, 2017, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and (ii) copies of interim unaudited condensed
consolidated balance sheets, statements of operations and statements of cash
flows of the Parent and its Subsidiaries as of and for the Fiscal Quarter ended
December 31, 2017.

 

 56 

 



(b)               The financial statements referenced in subsection (a) fairly
present in all material respects the consolidated financial condition of the
Parent and its Subsidiaries as at the dates thereof and the results of
operations for such periods in conformity with GAAP consistently applied
(subject, in the case of the quarterly financial statements, to normal year-end
audit adjustments and the absence of certain notes). The Parent and the
Restricted Subsidiaries taken as a whole did not have any material contingent
obligations, contingent liabilities, or material liabilities for known taxes,
long-term leases or unusual forward or long-term commitments required to be
reflected in the foregoing financial statements or the notes thereto that are
not so reflected.

 

(c)                As of the Effective Date, the Obligors and the Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

(d)               [Reserved].

 

(e)                Since September 30, 2017, there has been no change with
respect to the Consolidated Companies taken as a whole which has had or is
reasonably likely to have a Material Adverse Effect.

 

3.11          ERISA.

 

(a)                Compliance. Each Plan maintained by the Obligors and the
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, except for such instances of
non-compliance that, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.

 

(b)               Liabilities. None of the Obligors and the Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Obligors, the Restricted Subsidiaries and their
ERISA Affiliates arising from Titles I or IV of ERISA, other than obligations to
fund benefits under an ongoing Plan and to pay current contributions, expenses
and premiums with respect to such Plans, except for such liabilities that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.

 

(c)                Funding. Each Obligor and each Restricted Subsidiary and,
with respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, except for failures to pay such amounts (including any penalties
attributable to such amounts) that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

(d)               ERISA Event or Foreign Plan Event. No ERISA Event or Foreign
Plan Event has occurred or is reasonably expected to occur, except for such
ERISA Events and Foreign Plan Events that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.

 

3.12          Accuracy and Completeness of Information. None of the written
reports, financial statements, certificates, or final schedules to this
Agreement or any other Loan Document heretofore, contemporaneously or hereafter
furnished by or on behalf of any Obligor or any of its Subsidiaries to
Administrative Agent, the Lead Arranger or any Lender for purposes of or in
connection with this Agreement or any other Loan Document, or any transaction
contemplated hereby or thereby, when taken as a whole, contains as of the date
of such report, financial statement, certificate or schedule or, with respect to
any such items so furnished on or prior to the Effective Date, as of the
Effective Date any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts or projected financial information, the Obligors represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time made, at the time so furnished and, with
respect to any such items so furnished on or prior to the Effective Date, as of
the Effective Date (it being understood that such forecasts and projections may
vary from actual results and that such variances may be material).

 

 57 

 



3.13          Sanctions/Anti-Corruption Representations.

 

(a)                No Obligor nor any of its Subsidiaries is in violation of any
Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or engages in or
conspires to engage in any transaction that has as its intended purpose the
evading or avoiding of any of the prohibitions set forth in any Anti-Terrorism
Laws, Anti-Corruption Laws, or Sanctions.

 

(b)               No Obligor nor any of its Affiliates or, to the knowledge of
any Obligor, any director, officer, employee or agent of any Obligor or any of
its Affiliates is a Person that is, or is owned or controlled by Persons that
are: (i) the subject of any Sanctions, or (ii) located, organized or resident in
a region, country or territory that is, or whose government is, the subject of
Sanctions (currently, as of the date of this Agreement, the Region of Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

(c)                The representations in this Section 3.13 are given by each
German Borrower only to the extent they do not result in a violation of or
conflict with EU Regulation (EC) 2271/96 or Section 7 of the German Foreign
Trade Ordinance (§ 7 Außenwirtschaftsverordnung) or any similar anti-boycott
statute.

 

3.14          Use of Proceeds. The proceeds of the Loans will be used solely (a)
to pay fees and expenses incurred in connection with the Transactions, (b) to
repay the obligations outstanding under the Prior Credit Agreement and (c) to
provide for working capital and general corporate purposes of Borrowers and
their respective Subsidiaries, including any Acquisition or other Investment not
prohibited hereunder.

 

3.15          Representations as to Foreign Obligors.

 

(a)               Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) or of any court under the laws of the jurisdiction in which such
Foreign Obligor is organized and existing in respect of its obligations under
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Foreign Obligor, the “Applicable Foreign Obligor Documents”).

 

(b)               The Applicable Foreign Obligor Documents are in proper legal
form under the applicable law of the jurisdiction in which the related Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document is sought to be enforced and (ii) any charge or tax as
has been timely paid or is not required to be paid until the Applicable Foreign
Obligor Documents is sought to be enforced.

 

 58 

 



(c)                There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed as of the
Effective Date by any Governmental Authority in or of the jurisdiction in which
any Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by any German Borrower to a Lender, by any U.K. Borrower to a
U.K. Qualifying Lender or by any Lux Borrower to a Lender other than a
Luxembourg resident individual pursuant to the Applicable Foreign Obligor
Documents (assuming completion of the necessary procedural formalities requested
by the applicable Borrower), except as has been disclosed to Administrative
Agent and the Lenders.

 

(d)               The execution, delivery and performance of the Applicable
Foreign Obligor Documents executed by any Foreign Obligor are not, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Obligor is organized and existing, subject to any notification or
authorization except such as have been made or obtained.

 

(e)                For the purposes of the Council Regulation (EC) N° 2015/848
of 20 May 2015 on insolvency proceedings (recast) (the “EU Regulation”), in
relation to any Foreign Obligor which is incorporated in a member state of the
European Union, such Foreign Obligor’s centre of main interest (as that term is
used in Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article 2
no.10 of the EU Regulation) in any other jurisdiction other than the United
States.

 

4.                  CONDITIONS PRECEDENT

 

4.1              Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which Administrative
Agent shall have received each of the following, in each case reasonably
satisfactory to Administrative Agent (and to the extent specified below, to each
Lender) in form and substance:

 

(a)                Executed Counterparts. From each party thereto, a counterpart
of this Agreement and the other Loan Documents to be executed and delivered as
of the Effective Date, signed and delivered on behalf of such party.

 

(b)               Opinions of Counsel to Obligor. Written opinions (addressed to
Administrative Agent and the Lenders and dated the Effective Date) of counsel to
each Obligor (including New York counsel and counsel for each jurisdiction in
which an Obligor is organized) regarding the Loan Documents and such other
matters as Administrative Agent shall reasonably request.

 

(c)                Corporate Documents. Such documents and certificates as
Administrative Agent may reasonably request relating to the organization,
existence and (to the extent the concept is applicable in such jurisdiction)
good standing of each Obligor (it being understood that, in relation to each Lux
Borrower, such request may be satisfied by the provision of copies of the
articles of association (statuts coordonnés) of such Lux Borrower, an excerpt
issued by the Luxembourg Trade and Companies Register on or about the Effective
Date pertaining to such Lux Borrower, and a certificate of non-inscription of a
judicial decision (certificat de non-inscription d'une decision judiciaire)
issued by the Luxembourg Trade and Companies Register on or about the Effective
Date pertaining to such Lux Borrower), the authorization of the Transactions
(including appropriate resolutions), the identity, authority and capacity of
each Responsible Officer authorized to act on behalf of an Obligor (or
authorized signatory in respect of a U.K. Borrower or a German Borrower) in
connection with the Loan Documents and any other legal matters relating to the
Obligors, this Agreement, the other Loan Documents or the Transactions.

 

 59 

 



(d)               Repayment of Existing Indebtedness. Evidence that the
principal of and interest on, and all other amounts then due and payable (other
than contingent amounts for which a claim has not been made) in respect of the
Indebtedness under the Prior Credit Agreement shall have been (or shall be
substantially concurrently) paid in full, that any commitments to extend credit
thereunder shall have been canceled or terminated and that all Guarantees in
respect of such Indebtedness shall have been released.

 

(e)                Officer’s Certificate. A certificate of a Responsible Officer
of Parent, dated the Effective Date, certifying (i) that all consents and
authorizations of, and filings with, all Persons (including Governmental
Authorities) required in connection with the execution, delivery and performance
by the Obligors, and the validity and enforceability against the Obligors, of
the Loan Documents shall have been obtained, other than those consents,
authorization and filings which are immaterial to the legality, validity,
binding effect and enforceability of the Loan Documents, (ii) compliance with
the conditions set forth in clauses (a), (b), and (c) of Section 4.2, (iii) that
no Default or Event of Default (each as defined in the Existing Credit
Agreement) exists under the Existing Credit Agreement immediately prior to, and
immediately after giving effect to (on a pro forma basis), the execution and
delivery of the Loan Documents and the borrowing of the Loans hereunder to be
made on the Effective Date, (iv) with respect to each Lux Borrower, no petition,
resolution or similar order for insolvency proceedings within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the EU Insolvency Regulation has been lodged, passed or
presented, (v) that no Lux Borrower meets or threatens to meet the criteria for
the opening of any proceedings referred to under (iv) above nor is subject to
such proceedings and (vi) that since September 30, 2017, there shall not have
occurred any change with respect to the Consolidated Companies taken as a whole
which has had or is reasonably likely to have a Material Adverse Effect.

 

(f)                Fees. Evidence that Borrowers shall have paid all accrued
fees and expenses of Administrative Agent and the Lenders as required to be paid
on the Effective Date under the terms of the Fee Letter or any other letter
agreements between Borrowers and Administrative Agent, including the fees,
charges and disbursements of Greenberg Traurig, LLP, special New York counsel to
Administrative Agent, in connection with the negotiation, preparation,
execution, and delivery of the Loan Documents (directly to such counsel if
requested by Administrative Agent) to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges, and
disbursements as shall constitute its reasonable estimate of such fees, charges,
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Administrative Agent).

 

 60 

 



(g)               Know Your Customer Requirements. All documents, certificates,
and other information requested by each Lender pursuant to Section 9.13.

 

(h)               Other Documents. Such other assurances, certificates,
documents consents, or opinions as Administrative Agent or any Lender (through
Administrative Agent) may reasonably request.

 

Administrative Agent shall notify Borrowers and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

 

4.2              Each Credit Event. The obligation of any Lender to make a
Credit Extension hereunder (including the initial Borrowing hereunder), is
subject to the satisfaction of the following conditions:

 

(a)                the representations and warranties of each Obligor set forth
in this Agreement and of the other Loan Documents to which it is a party (other
than the representations and warranties pursuant to Sections 3.5 and 3.10(e),
except with respect to the initial Borrowing hereunder), shall be true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Credit Extension, both before and immediately after giving
effect thereto, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;

 

(b)               at the time of and immediately after giving effect to such
Credit Extension, no Default shall have occurred and be continuing;

 

(c)                at the time of and immediately after giving effect to such
Credit Extension, the aggregate Revolving Credit Exposures of all Lenders at
such time shall not exceed the aggregate Commitments of all Lenders at such
time; and

 

(d)               Administrative Agent shall have received a Borrowing Request
in accordance with the requirements of this Agreement.

 

Each Borrower shall be deemed to make a representation and warranty to
Administrative Agent and the Lenders on the date of each Credit Extension
hereunder as to the matters specified in clauses (a), (b), and (c) of this
Section 4.2.

 

5.                  AFFIRMATIVE COVENANTS

 

The Obligors covenant and agree that on the Effective Date, and so long as this
Agreement is in effect and until the Obligations have been Fully Satisfied, the
Obligors shall:

 

5.1              Corporate Existence, Etc. Preserve and maintain, and cause each
of the Material Subsidiaries to preserve and maintain, its corporate existence
(except as otherwise permitted pursuant to Section 6.4), its material rights,
franchises, licenses, permits, consents, approvals and contracts, and its
material trade names, service marks and other Intellectual Property (for the
scheduled duration thereof), in each case material to the normal conduct of its
business, and its qualification to do business as a foreign corporation in all
jurisdictions where it conducts business or other activities making such
qualification necessary, where the failure to be so qualified is reasonably
likely to have a Material Adverse Effect.

 

 61 

 



5.2              Compliance with Laws, Etc. Comply, and cause each of the
Restricted Subsidiaries to comply, with all Requirements of Law (including all
Environmental Laws, ERISA, Anti-Terrorism Laws, and Anti-Corruption Laws, each
as amended) and Contractual Obligations applicable to or binding on any of them
where the failure to comply with such Requirements of Law and Contractual
Obligations is reasonably likely to have a Material Adverse Effect. Each of the
Obligors will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Obligors, their Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions.

 

5.3              Payment of Taxes and Claims. File and cause each Restricted
Subsidiary to file all Tax returns that are required to be filed by each of them
and pay, collect, withhold and remit all Taxes that have become due pursuant to
such returns or pursuant to any assessment in respect thereof received by an
Obligor or any Restricted Subsidiary, and each Obligor and each Restricted
Subsidiary will pay or cause to be paid all other Taxes due and payable (whether
or not shown on a Tax return) before the same become delinquent, except, in each
case, (i) such Taxes as are being contested in good faith by appropriate and
timely proceedings and as to which adequate reserves have been established in
accordance with GAAP or (ii) where failure to take the foregoing actions,
individually or in the aggregate, is not reasonably likely to have a Material
Adverse Effect.

 

5.4              Keeping of Books. Keep, and cause each of the Restricted
Subsidiaries to keep, proper books of record and account, containing complete
and accurate entries of all their respective financial and business
transactions.

 

5.5              Visitation, Inspection, Etc. Permit, and cause each of the
Restricted Subsidiaries to permit, any representative of Administrative Agent
or, during the continuance of an Event of Default, any Lender, at Administrative
Agent’s or such Lender’s expense, to visit and inspect any of its property, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with its officers, all at such
reasonable times during normal business hours of Holdco or the applicable
Restricted Subsidiary, as the case may be, after reasonable prior notice to
Holdco; provided, however, that unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

 

5.6              Insurance; Maintenance of Properties and Licenses.

 

(a)                Maintain or cause to be maintained with financially sound and
reputable insurers or through self-insurance, risk retention or risk transfer
programs, insurance with respect to its properties and business, and the
properties and business of the Restricted Subsidiaries, against loss or damage
of the kinds that Holdco in its judgment deems reasonable, such insurance to be
of such types and in such amounts and subject to such deductibles and
self-insurance programs as Holdco in its judgment deems reasonable.

 

 62 

 



(b)               Cause, and cause each Restricted Subsidiary to cause, all
properties material to the conduct of its business to be maintained and kept in
good condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of any Obligor may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(b) shall prevent an
Obligor from discontinuing the operation or maintenance of any such properties
if such discontinuance is, in the judgment of Holdco, desirable in the conduct
of its business or the business of any Obligor or any of the Restricted
Subsidiaries.

 

(c)                Maintain, in full force and effect in all material respects,
each and every material license, permit, certification, qualification, approval
or franchise issued by any Governmental Authority (each a “License”) required
for each of the Obligors to conduct their respective businesses as presently
conducted except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(c) shall
prevent an Obligor from discontinuing the operation or maintenance of any such
License if such discontinuance is, in the judgment of Holdco, desirable in the
conduct of its business or business of any Obligor or any of the Restricted
Subsidiaries.

 

5.7              Financial Reports; Other Notices. Furnish to Administrative
Agent (for delivery to each Lender):

 

(a)                after the end of each of the first three quarterly accounting
periods of each of its Fiscal Years (commencing with the Fiscal Quarter ending
June 30, 2018), as soon as prepared, but in any event at the same time the SEC
Filer files or is (or would be) required to file the same with the SEC, the
quarterly unaudited consolidated balance sheet of Holdco and its consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows (together with all footnotes
thereto) of Holdco and its consolidated Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the SEC Filer’s previous Fiscal Year, accompanied by a
certificate, dated the date of furnishing, signed by a Responsible Officer of
the SEC Filer to the effect that such financial statements accurately present in
all material respects the consolidated financial condition of Holdco and its
consolidated Subsidiaries and that such financial statements have been prepared
in accordance with GAAP consistently applied (subject to year-end adjustments);
provided, however, during any period that Holdco has consolidated Subsidiaries
which are not Consolidated Companies, Holdco shall also provide such financial
information in a form sufficient to enable Administrative Agent and the Lenders
to determine the compliance of Borrowers with the terms of this Agreement with
respect to the Consolidated Companies;

 

(b)               after the end of each of its Fiscal Years, as soon as
prepared, but in any event at the same time the SEC Filer files or is (or would
be) required to file the same with the SEC, the annual audited report for that
Fiscal Year for Holdco and its consolidated Subsidiaries, containing a
consolidated balance sheet of Holdco and its consolidated Subsidiaries as of the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of
Holdco and its consolidated Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year (which
financial statements shall be reported on by the SEC Filer’s independent
certified public accountants, such report to state that such financial
statements fairly present in all material respects the consolidated financial
condition and results of operation of Holdco and its consolidated Subsidiaries
in accordance with GAAP, and which shall not be subject to any “going concern”
or like qualification, exception, assumption or explanatory language (other than
solely as a result of a maturity date in respect of the Commitments or Loans) or
any qualification, exception, assumption or explanatory language as to the scope
of such audit); provided, however, during any period that Holdco has
consolidated Subsidiaries which are not Consolidated Companies, Holdco shall
also provide such financial information in a form sufficient to enable
Administrative Agent and the Lenders to determine the compliance of Borrowers
with the terms of this Agreement with respect to the Consolidated Companies;

 

 63 

 



(c)                not later than five days after the delivery of the financial
statements described in Section 5.7(a) and (b) above, a certificate of a
Responsible Officer of Holdco substantially in the form of Exhibit 5.7 (the
“Compliance Certificate”) stating that, to the best of such Responsible
Officer’s knowledge, each of the Obligors during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in this
Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include (i)
the calculations in reasonable detail required to indicate compliance with
Section 6.1 as of the last day of such period and that the financial information
provided has been prepared in accordance with GAAP applied consistently for the
periods related thereto and (ii) a schedule that includes actual actions taken
and run-rate synergies achieved versus actions scheduled and associated
estimated run-rate synergies pursuant to clause (ix) in the definition of EBITDA
as set forth in the Existing Credit Agreement;

 

(d)               promptly upon the filing thereof or otherwise becoming
available, copies of all financial statements, annual, quarterly and special
reports, proxy statements and notices sent or made available generally by Holdco
to its public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;

 

(e)                as soon as possible and in any event within thirty (30) days
after a Borrower or any Restricted Subsidiary knows or has reason to know that
any ERISA Event or Foreign Plan Event with respect to any Plan or Foreign Plan
has occurred and such ERISA Event or Foreign Plan Event involves a matter that
has had, or is reasonably likely to have, a Material Adverse Effect, a statement
of a Responsible Officer of such Borrower or such Restricted Subsidiary setting
forth details as to such ERISA Event or Foreign Plan Event and the action which
such Borrower or such Restricted Subsidiary proposes to take with respect
thereto;

 

(f)                [reserved];

 

(g)               prompt written notice of the occurrence of any Default or
Event of Default;

 

(h)               prompt written notice of the occurrence of any Material
Adverse Effect;

 

(i)                 a copy of any material notice to the holders of (or any
trustee with respect to) the Existing Senior Notes or the lenders under the
Existing Credit Agreement; and

 

 64 

 



(j)                 with reasonable promptness, (x) such other information
relating to each Borrower’s performance of this Agreement or its financial
condition as may reasonably be requested from time to time by Administrative
Agent or any Lender and (y) all documentation and other information required by
the applicable Governmental Authorities under applicable “know your customer”
laws, Anti-Terrorism Laws, or applicable Anti-Corruption Laws, that is
reasonably requested from time to time by Administrative Agent or any Lender.

 

The Obligors will cooperate with Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Obligors to Administrative Agent and Lenders (collectively, “Information
Materials”) pursuant to this Section 5; provided that upon the filing by the
Obligors of the items referenced in Section 5.7(a), 5.7(b) or 5.7(d) with the
SEC for public availability, the Obligors, with respect to such items so filed,
shall not be required to separately furnish such items to Administrative Agent
and Lenders. In addition, the Obligors will designate Information Materials (i)
that are either available to the public or not material with respect to the
Obligors and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.

 

5.8              Notices Under Certain Other Indebtedness. Promptly following
its receipt thereof, Holdco shall furnish Administrative Agent a copy of any
notice received by it, any Borrower or any of the Restricted Subsidiaries from
the holder(s) of Indebtedness (or from any trustee, agent, attorney, or other
party acting on behalf of such holder(s)) in an Equivalent Amount in Dollars
which, in the aggregate, exceeds $200,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.

 

5.9              Notice of Litigation. Notify Administrative Agent of any
actions, suits or proceedings instituted by any Person against an Obligor or any
Restricted Subsidiary where the uninsured portion of the money damages sought
(which shall include any deductible amount to be paid by such Obligor or such
Restricted Subsidiary) is reasonably likely to have a Material Adverse Effect.
Said notice is to be given promptly, and is to specify the amount of damages
being claimed or other relief being sought, the nature of the claim, the Person
instituting the action, suit or proceeding, and any other significant features
of the claim.

 

5.10          Combination Agreement; Joinder of New Holdco. On the Combination
Date, the Obligors shall cause New Holdco to become a Guarantor under this
Agreement and the other Loan Documents effective from and after the time of the
Combination by (a) executing a joinder agreement to this Agreement and a
Guaranty Agreement (or joinder thereto), in each case in form and substance
reasonably satisfactory to Administrative Agent, (b) delivering a written
opinion (addressed to Administrative Agent and the Lenders and dated the
Combination Date) of counsel to New Holdco regarding the Loan Documents and such
other matters as Administrative Agent shall reasonably request and
(c) delivering such documents and certificates as Administrative Agent may
reasonably request relating to the organization, existence and good standing of
New Holdco consistent with those delivered by Parent on the Effective Date (it
being understood that, upon the satisfaction of the foregoing conditions in this
Section 5.10, New Holdco will automatically become a party to this Agreement,
and shall be deemed to be a “Guarantor” pursuant to a Guaranty Agreement and
“Holdco” under this Agreement from and after the time of the Combination);
provided, however, that the Obligors shall have provided not less than three
Business Days’ notice (or such shorter period as Administrative Agent may
reasonably agree) of the Combination Date, and New Holdco shall, promptly upon
the request of Administrative Agent or any Lender, supply any documentation and
other evidence as is reasonably requested by Administrative Agent or any Lender
in order for Administrative Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

 

 65 

 



5.11          Use of Proceeds. The Obligors shall use the Loans solely for the
purposes provided in Section 3.14.

 

6.                  NEGATIVE COVENANTS

 

The Obligors covenant and agree that on the Effective Date, and so long as this
Agreement is in effect and until the Obligations have been Fully Satisfied:

 

6.1              Financial Requirements. The Obligors will not:(a)Debt to
Capitalization Ratio. Suffer or permit the Debt to Capitalization Ratio as of
the last day of each full Fiscal Quarter to be greater than 0.60:1.00.

 

(b)               Consolidated Interest Coverage Ratio. Suffer or permit the
Consolidated Interest Coverage Ratio as of the last day of each full Fiscal
Quarter, as calculated for a period consisting of the four preceding Fiscal
Quarters, to be less than 2.50:1.00.

 

6.2              Liens. Holdco and Borrowers will not, and will not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien upon any of
their respective Properties whether now owned or hereafter acquired; provided,
however, that this Section 6.2 shall not apply to the following:

 

(a)                any Lien for Taxes not yet due or Taxes or assessments or
other governmental charges which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

 

(b)               any Liens, pledges or deposits (i) in connection with worker’s
compensation, social security, health, disability or other employee benefits, or
property, casualty or liability insurance, assessments or other similar charges
or deposits incidental to the conduct of the business of an Obligor or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not in the aggregate materially detract from the
value of their Properties or materially impair the use thereof in the operation
of their businesses and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of any Obligor in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

 

(c)                statutory Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not overdue by more than 30 days, or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established, or which are not material in amount;

 

(d)               pledges or deposits for the purpose of securing a stay or
discharge in the course of any legal proceeding and judgment liens in respect of
judgments that do not constitute an Event of Default under Section 7.1(i);

 

 66 

 



(e)                Liens consisting of encumbrances in the nature of zoning
restrictions, easements, rights and restrictions on real property and statutory
Liens of landlords and lessors which in each case do not materially impair the
use of any material Property;

 

(f)                any Lien in favor of the United States or any department or
agency thereof, or in favor of any state government or political subdivision
thereof, or in favor of a prime contractor under a government contract of the
United States, or of any state government or any political subdivision thereof,
and, in each case, resulting from acceptance of partial, progress, advance or
other payments in the ordinary course of business under government contracts of
the United States, or of any state government or any political subdivision
thereof, or subcontracts thereunder and which do not materially impair the use
of such Property as currently being utilized by Holdco or any Restricted
Subsidiary;

 

(g)               any Lien securing any debt securities issued (including via
exchange offer and regardless of when issued) in the capital markets if and to
the extent that the Obligations are concurrently secured by a Lien equal and
ratable with the Lien securing such debt securities;

 

(h)               Liens (i) (A) existing on the Effective Date securing
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed $325,000,000 and (B) securing
Refinancing Indebtedness in respect of Indebtedness referenced in clause (i)(A)
above and (ii) securing any industrial development bonds or similar instruments
with respect to which both the debtor and the investor are Consolidated
Companies;

 

(i)                 (i) Liens existing or deemed to exist in connection with any
Permitted Securitization Transaction, but only to the extent that any such Lien
relates to the applicable Securitization Assets or other accounts receivable and
other assets (together with related rights and proceeds) sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transactions and (ii)
Liens existing or deemed to exist in connection with any inventory financing
arrangement so long as the fair market value of the inventory on which such
Liens exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at
any time;

 

(j)                 any interest of a lessor, licensor, sublessor or sublicensor
(or of a lessee, licensee, sublessee or sublicensee) under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases,
licenses, subleases and sublicenses not prohibited by this Agreement;

 

(k)               any interest of title of an owner of equipment or inventory on
loan or consignment to, or subject to any title retention or similar arrangement
with, an Obligor, and Liens arising from Uniform Commercial Code financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to such arrangements entered into in the ordinary course
of business (but excluding any general inventory financing);

 

(l)                 banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with depositary
institutions and securities accounts and other financial assets maintained with
a securities intermediary; provided that such deposit accounts or other funds
and securities accounts or other financial assets are not established or
deposited for the purpose of providing collateral for any Indebtedness and are
not subject to restrictions on access by any Obligor in excess of those required
by applicable banking regulations;

 

 67 

 



(m)             Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 (or the applicable corresponding section) of the
Uniform Commercial Code in effect in the relevant jurisdiction covering only the
items being collected upon;

 

(n)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(o)               Liens that are contractual rights of set-off not securing any
Indebtedness;

 

(p)               Liens (i) solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by any Obligor in connection with a
letter of intent or purchase agreement for an Acquisition or other transaction
not prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;

 

(q)               Liens on any Property of an Obligor in favor of any other
Obligor or Restricted Subsidiary;

 

(r)                 any restriction or encumbrance with respect to the pledge or
transfer of the Equity Interests of any Joint Venture;

 

(s)                Liens securing insurance premium financing arrangements;

 

(t)                 any Lien renewing, extending, refinancing or refunding any
Lien permitted by subsection (g) or (h) above; provided that (i) the Property
covered thereby is not increased, (ii) the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 6.3;

 

(u)               Liens on cash, deposits or other collateral granted in favor
of the Swingline Lender or the Issuing Lender to cash collateralize any
Defaulting Lender’s participation in Letters of Credit or Swingline Loans (all
such capitalized terms used in this clause (u) having the meanings set forth in
the Existing Credit Agreement);

 

(v)               Liens on cash or deposits granted in accordance with the terms
of the Existing Credit Agreement to cash collateralize any of the Obligations
(as such term is defined in the Existing Credit Agreement); and

 

(w)             other Liens in addition to those permitted by subsections (a)
through (v) above; provided that, at the time of incurrence of any Lien under
this subsection (w), the aggregate outstanding principal amount of all
obligations secured by such Lien (or in the case of Liens on inventory in
connection with an inventory financing arrangement, which Liens are not
otherwise permitted by subsection (i) of this Section 6.2, the fair market value
of the inventory on which such Liens exist) shall not exceed the Priority Debt
Basket at such time (determined prior to giving effect to the incurrence of such
Lien).

 

6.3              Subsidiary Indebtedness. Holdco will not permit any of its
Restricted Subsidiaries (other than any “Borrower” as defined in the Existing
Credit Agreement or any “Guarantor” as defined in the Existing Credit Agreement)
to create, incur, assume or suffer to exist any Indebtedness except:

 

(a)                (A) Indebtedness existing as of the Effective Date in respect
of industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;

 

 68 

 



(b)               Indebtedness of any Restricted Subsidiary owing to Holdco or
any Restricted Subsidiary;

 

(c)                other Indebtedness (whether secured or unsecured); provided
that (i) at the time of incurrence of any Indebtedness under this subsection
(c), the aggregate principal amount of such Indebtedness does not exceed the
Priority Debt Basket at such time (determined prior to giving effect to the
incurrence of such Indebtedness) and (ii) for the avoidance of doubt, the Farm
Credit Term Loan Facility and Indebtedness created under this Agreement shall be
considered Indebtedness incurred pursuant to this clause (c);

 

(d)               Indebtedness and obligations owing under Hedging Agreements
and/or Cash Management Agreements so long as such Hedging Agreements and/or Cash
Management Agreements are not entered into for speculative purposes;

 

(e)                Guaranty Obligations of any Restricted Subsidiary in respect
of Indebtedness of Holdco or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;

 

(f)                obligations of any Restricted Subsidiary in connection with
(i) any Permitted Securitization Transaction to the extent such obligations
constitute Indebtedness and (ii) any inventory financing arrangements so long as
the aggregate principal amount of Indebtedness in respect thereof incurred under
this subsection (f)(ii) does not exceed $250,000,000 at any time outstanding;

 

(g)               Indebtedness of any Restricted Subsidiary consisting of
completion guarantees, performance bonds, surety bonds or customs bonds incurred
in the ordinary course of business;

 

(h)               Indebtedness owed to any Person (including obligations in
respect of letters of credit, bank guarantees and similar instruments for the
benefit of such Person) providing workers’ compensation, social security,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(i)                 Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;

 

(j)                 Indebtedness in respect of judgments that do not constitute
an Event of Default under Section 7.1(i);

 

(k)               Indebtedness consisting of the financing of insurance premiums
with the providers of such insurance or their Affiliates;

 

(l)                 Indebtedness created under the Existing Credit Agreement or
any other Credit Document (as defined in the Existing Credit Agreement); and

 

(m)             Indebtedness of any Restricted Subsidiary that is a Foreign
Subsidiary in an aggregate amount not to exceed $600,000,000.

 

 69 

 



6.4              Merger and Sale of Assets. The Obligors will not, and will not
permit any Restricted Subsidiary to, dissolve, wind-up, merge, amalgamate or
consolidate with any other Person or sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
the business or assets of the Obligors and their respective Restricted
Subsidiaries (taken as a whole), whether now owned or hereafter acquired
(excluding any inventory or other assets sold or disposed of in the ordinary
course of business); provided that, notwithstanding any of the foregoing
limitations, the Obligors and the Restricted Subsidiaries may take the following
actions:

 

(a)                (i) if no Event of Default shall then exist or immediately
thereafter will exist, a Borrower may merge, amalgamate or consolidate with any
Person so long as (A) such Borrower is the surviving entity or (B) the surviving
entity (the “Successor Borrower”) (x) is organized under the laws of (1) in the
case of any Lux Borrower, Luxembourg, (2) in the case of any U.K. Borrower,
England and Wales, and (3) in the case of any German Borrower, Germany, (y)
expressly assumes such Borrower’s obligations under this Agreement and the other
Loan Documents to which such Borrower is a party pursuant to a supplement hereto
or thereto, as applicable, in form and substance reasonably satisfactory to
Administrative Agent and (z) each Guarantor of the Obligations shall have
confirmed that its obligations hereunder in respect of such Obligations shall
apply to the Successor Borrower’s obligations under this Agreement (it being
understood that, if the foregoing conditions in clauses (x) through (z) are
satisfied, then the Successor Borrower will automatically succeed to, and be
substituted for, such Borrower under this Agreement; provided, however, that
such Borrower shall have provided not less than five Business Days’ notice of
any merger, amalgamation or consolidation of such Borrower, and such Borrower or
Successor Borrower shall, promptly upon the request of Administrative Agent or
any Lender, supply any documentation and other evidence as is reasonably
requested by Administrative Agent or any Lender in order for Administrative
Agent or such Lender to carry out and be satisfied it has complied with the
results of all necessary “know your customer” or other similar checks under all
applicable laws and regulations), (ii) any Restricted Subsidiary (other than
Parent) may merge, amalgamate or consolidate with an Obligor if such Obligor is
the surviving entity, (iii) any Restricted Subsidiary (other than an Obligor)
may merge, amalgamate or consolidate with any other Person (other than an
Obligor); provided that a Restricted Subsidiary shall be the continuing or
surviving entity, (iv) any Restricted Subsidiary (other than an Obligor) may
merge or amalgamate with any Person that is not a Restricted Subsidiary in
connection with a sale of Property permitted under this Section 6.4, (v) any
Restricted Subsidiary (other than an Obligor) may be dissolved so long as the
property and assets of such Restricted Subsidiary are transferred to Holdco or
any other Restricted Subsidiary, and (vi) New Holdco may merge, amalgamate or
consolidate with any Person so long as (A) New Holdco is the surviving entity,
(B) if New Holdco is merging, amalgamating or consolidating with the Parent,
then the Parent is the surviving entity, or (C) the surviving entity (the
“Successor Holdco”) (x) is organized under the laws of the United States or any
State thereof and (y) expressly assumes New Holdco’s obligations under this
Agreement and the other Loan Documents to which New Holdco is a party pursuant
to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to Administrative Agent (it being understood that, if
the foregoing conditions in clauses (x) and (y) are satisfied, then the
Successor Holdco will automatically succeed to, and be substituted for, New
Holdco under this Agreement); provided, however, that New Holdco shall have
provided not less than five Business Days’ notice of any merger, amalgamation or
consolidation of New Holdco, and New Holdco or Successor Holdco shall, promptly
upon the request of Administrative Agent or any Lender, supply any documentation
and other evidence as is reasonably requested by Administrative Agent or any
Lender in order for Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations;

 

 70 

 



(b)               any Restricted Subsidiary (other than Parent) may sell, lease,
transfer or otherwise dispose of any or all of its Property to (i) a Borrower,
(ii) any Guarantor or (iii) any Restricted Subsidiary; provided that, with
respect to transfers described in clause (iii), upon completion of such
transaction (A) there shall exist no Default or Event of Default and (B) the
Subsidiary to which the Restricted Subsidiary’s Property is sold, leased,
transferred or otherwise disposed shall be a Restricted Subsidiary and, if such
Restricted Subsidiary is a Guarantor, a Guarantor;

 

(c)                any Restricted Subsidiary (other than a Borrower or Parent)
may liquidate or dissolve if Holdco determines in good faith that such
liquidation or dissolution is in the best interests of Holdco and is not
materially disadvantageous to the Lenders;

 

(d)               Holdco and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of or wind down the Community Development and Land Management
business of WestRock MWV, LLC (f/k/a MeadWestvaco Corporation), a Delaware
limited liability company; and

 

(e)                New Holdco, the Parent and the other Restricted Subsidiaries
may consummate the transactions contemplated by the Combination Agreement
(including the Combination).

 

6.5              Use of Proceeds. Borrowers will not request any Credit
Extension, and no Obligor shall use directly or, to its knowledge, indirectly,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use directly or, to its knowledge,
indirectly, the proceeds of any Credit Extension (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (C) in any other manner that would result in a
violation of Sanctions by any party hereto or any arranger, bookrunner or other
agent for the credit facility provided for herein.

 

7.                  EVENTS OF DEFAULT.

 

7.1              Event of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

 

(a)                Payments. A Borrower shall fail to make when due (including
by mandatory prepayment) any principal payment with respect to the Loans, or any
Obligor shall fail to make any payment of interest, fee or other amount payable
hereunder within three (3) Business Days of the due date thereof; or

 

(b)               Covenants Without Notice. Any Obligor shall fail to observe or
perform any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of Borrowers and Holdco), subsections (g) and (h) of Section 5.7,
Section 5.8, Section 5.9, Section 5.10, Section 5.11 or Section 6; or

 

 71 

 



(c)                Other Covenants. Any Obligor shall fail to observe or perform
any covenant or agreement contained in this Agreement or any other Loan
Document, other than those referred to in subsections (a) and (b) of Section
7.1, and such failure shall remain unremedied for thirty (30) days after the
earlier of (i) a Responsible Officer of an Obligor obtaining knowledge thereof,
or (ii) written notice thereof shall have been given to Holdco by Administrative
Agent or any Lender; or

 

(d)               Representations. Any representation or warranty made or deemed
to be made by an Obligor or by any of its officers under this Agreement or any
other Loan Document (including the Schedules attached hereto and thereto), or in
any certificate or other document submitted to Administrative Agent or the
Lenders by any such Person pursuant to the terms of this Agreement or any other
Loan Document, shall be incorrect in any material respect when made or deemed to
be made or submitted; or

 

(e)                Non-Payments of Other Indebtedness. Any Obligor or any
Restricted Subsidiary shall fail to make when due (whether at stated maturity,
by acceleration, on demand or otherwise, and after giving effect to any
applicable grace period) any payment of principal of or interest on any
Indebtedness (other than the Obligations) exceeding $200,000,000 individually or
in the aggregate; or

 

(f)                Defaults Under Other Agreements. Any Obligor or any
Restricted Subsidiary shall (i) fail to observe or perform within any applicable
grace period any covenants or agreements contained in any agreements or
instruments relating to any of its Indebtedness (other than the Loan Documents)
the principal amount of which exceeds $200,000,000 individually or in the
aggregate, or any other event shall occur if the effect of such failure or other
event is to accelerate the maturity of such Indebtedness, or to permit (except
in the case of the Existing Credit Agreement) the holder of such Indebtedness or
any other Person to accelerate the maturity of such Indebtedness; or (ii) breach
or default any Hedging Agreement and/or Cash Management Agreement (subject to
any applicable cure periods) the termination value owed by such Obligor or
Restricted Subsidiary as a result thereof shall exceed $200,000,000 if the
effect of such breach or default is to terminate such Hedging Agreement or to
permit the applicable counterparty to such Hedging Agreement to terminate such
Hedging Agreement; provided that this clause (f) shall not apply to (x) any
secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) so long as such Indebtedness is paid or (y) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof not prohibited under
this Agreement; or

 

(g)               Bankruptcy. Any Obligor or any Material Subsidiary shall
commence a voluntary case concerning itself under the Bankruptcy Code,
Luxembourg Insolvency Rules, or applicable foreign bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation laws; or makes a proposal to its creditors or files notice of its
intention to do so, institutes any other proceeding (including with respect to a
U.K. Borrower, any corporate action) under applicable law seeking to adjudicate
it a bankrupt or an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors, composition of it or its debts or any
other similar relief; or an involuntary case for bankruptcy is commenced against
any Obligor or any Material Subsidiary and the petition is not controverted
within thirty (30) days, or is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Obligor or any Material
Subsidiary; or an Obligor or a Material Subsidiary commences proceedings of its
own bankruptcy or insolvency or to be granted a suspension of payments or any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Obligor or any
Material Subsidiary or there is commenced against any Obligor or any Material
Subsidiary any such proceeding which remains undismissed for a period of sixty
(60) days; or any Obligor or any Material Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any Obligor or any Material Subsidiary suffers any
appointment of any custodian, receiver, receiver-manager, trustee or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of sixty (60) days; or any Obligor or any Material
Subsidiary makes a general assignment for the benefit of creditors; or any
Obligor or any Material Subsidiary shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Obligor or any Material Subsidiary shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
any Obligor or any Material Subsidiary shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate action is taken by any Obligor or any Material Subsidiary for the
purpose of effecting any of the foregoing; or with regard to a German Borrower
(i) such German Borrower is unable to pay its debts (zahlungsunfähig) or
overindebted (überschuldet), (ii) any person has filed for the opening of
insolvency proceedings and except for filings made by such German Borrower
itself the opening of insolvency proceedings has not been dismissed within 20
Business Days after filings have been made, (iii) the competent court has
ordered measures in accordance with section 21 Insolvency Code
(Insolvenzordnung) or (iv) the opening of insolvency proceedings is refused for
lack of assets; or

 

 72 

 



(h)               ERISA. A Plan of an Obligor or any Restricted Subsidiary or a
Plan subject to Title IV of ERISA of any of its ERISA Affiliates:

 

(i)                 shall fail to be funded in accordance with the minimum
funding standard required by applicable law, the terms of such Plan, Section 412
of the Code or Section 302 of ERISA for any plan year or a waiver of such
standard is sought or granted with respect to such Plan under applicable law,
the terms of such Plan or Section 412 of the Code or Section 302 of ERISA; or

 

(ii)               is being, or has been, terminated or the subject of
termination proceedings under applicable law or the terms of such Plan; or

 

(iii)             results in a liability of an Obligor or any Restricted
Subsidiary under applicable law, the terms of such Plan, or Title IV of ERISA,
other than liabilities for benefits in the ordinary course;

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or such Plan that would have a Material Adverse Effect;
or a Foreign Plan Event occurs that would have a Material Adverse Effect; or

 

 73 

 



(i)                 Money Judgment. Judgments or orders for the payment of money
(net of any amounts paid by an independent third party insurance company or
surety or fully covered by independent third party insurance or surety bond
issued by a company with an AM Best rating in one of the two highest categories
as to which the relevant insurance company or surety does not dispute coverage)
in excess of $200,000,000 individually or in the aggregate or otherwise having a
Material Adverse Effect shall be rendered against any Obligor or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or

 

(j)                 Default under other Loan Documents; Guaranty Agreement. (a)
There shall exist or occur any “Event of Default” as provided under the terms of
any Loan Document, or any Loan Document ceases to be in full force and effect or
the validity or enforceability thereof is disaffirmed by or on behalf of any
Obligor, or at any time it is or becomes unlawful for any Obligor to perform or
comply with its obligations under any Loan Document, or the obligations of any
Obligor under any Loan Document are not or cease to be legal, valid and binding
on any Obligor; or (b) without limiting the foregoing, (i) any Guaranty
Agreement or any provision thereof shall cease to be in full force and effect or
any Guarantor or any Person acting by or on behalf of any Guarantor shall deny
or disaffirm any Guarantor’s obligations under any Guaranty Agreement or (ii)
Section 2.4 shall cease to be in full force and effect or any Borrower or any
Person acting by or on behalf of any Borrower shall deny or disaffirm any
Borrower’s obligations under such Section; or

 

(k)               Change in Control. A Change in Control shall occur; or

 

(l)                 Securitization Events. There shall occur any breach of any
covenant by any Obligor, any Restricted Subsidiary or any Permitted
Securitization Subsidiary contained in any agreement relating to Permitted
Securitization Transaction causing or permitting the acceleration of the
obligations thereunder or requiring the prepayment of such obligations or
termination of such securitization program prior to its stated maturity or term;
provided, however, such breach shall not constitute an Event of Default unless
any Obligors shall have payment obligations or liabilities under such Permitted
Securitization Transaction that have had or are reasonably expected to have a
Material Adverse Effect.

 

7.2              Acceleration; Remedies. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may, or upon the
request and direction of the Required Lenders shall, by written notice to
Borrowers take any of the following actions (including any combination of such
actions):

 

(a)                Termination of Commitments. Declare the Commitments
terminated whereupon the Commitments shall be immediately terminated.

 

(b)               Acceleration; Demand. Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Obligor to
Administrative Agent and/or any of the Lenders hereunder to be due, whereupon
the same shall be immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.

 

 74 

 



(c)                Enforcement of Rights. Exercise any and all rights and
remedies created and existing under the Loan Documents, whether at law or in
equity.

 

(d)               Rights Under Applicable Law. Exercise any and all rights and
remedies available to Administrative Agent or the Lenders under applicable law.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(g) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to Administrative Agent and/or any of
the Lenders hereunder automatically shall immediately become due and payable
without presentment, demand, protest or the giving of any notice or other action
by Administrative Agent or the Lenders, all of which are hereby waived by the
Obligors.

 

7.3              Application of Payment. Subsequent to the acceleration of the
Obligations under Section 7.2 hereof, payments and prepayments with respect to
the Obligations made to Administrative Agent, the Lenders, or otherwise received
by Administrative Agent or any Lender shall be distributed in the following
order of priority: FIRST, to the reasonable costs and expenses (including
attorneys’ fees and expenses), if any, incurred by Administrative Agent or any
Lender in the collection of such amounts under this Agreement or of the Loan
Documents; SECOND, to any fees then due and payable to Administrative Agent and
Lenders under this Agreement or any other Loan Document; THIRD, to the payment
of interest then due and payable on the Loans; FOURTH, to the payment of
principal of the Loans; FIFTH, to any other Obligations not otherwise referred
to in this Section, and SIXTH, to the applicable Obligors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct; provided,
however, that Administrative Agent may elect to apply the proceeds of any
guarantee to repay any Obligations in accordance with the priority set forth
above before applying the proceeds of any other guarantee provided under any
Loan Document, if in the reasonable determination of Administrative Agent, such
order of application will maximize the repayment of all of the Obligations.
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys, or balances in accordance with this
Agreement.

 

8.                  ADMINISTRATIVE AGENT

 

8.1              Authorization and Action.

 

(a)                Each of the Lenders hereunder and under the other Loan
Documents authorizes Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 8 are solely for the benefit
of Administrative Agent and the Lenders, and no Obligor has rights as a third
party beneficiary of any of such provisions (other than for purposes of
Section 8.6). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)               Administrative Agent and any co-agents, sub-agents, and
attorneys-in-fact appointed by Administrative Agent pursuant to Section 8.5 for
purposes of enforcing any Loan Document or exercising any rights and remedies
thereunder at the direction of Administrative Agent, shall be entitled to the
benefits of all provisions of this Sections 8 and 9 as if set forth in full
herein with respect thereto. Administrative Agent is authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action available to it with respect to
any Loan Documents.

 

 75 

 



8.2              Administrative Agent and its Affiliates.

 

(a)                The Person serving as Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any advisory capacity for and generally engage in any kind of
business with Holdco or any Subsidiary or other Affiliate thereof as if it were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

(b)               Each Lender understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) is engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 8 as “Activities”) any
may engage in the Activities with or on behalf of one or more of the Obligors or
their respective Affiliates. Furthermore, the members of the Agent’s Group may,
in undertaking the Activities, engage in trading in financial products or
undertake other investment businesses for its own account or on behalf of others
(including the Obligors and their respective Affiliates and including holding,
for its own account or on behalf of others, equity, debt and similar positions
in Holdco, any other Obligor or any of their respective Affiliates), including
trading in or holding long, short or derivative positions in securities, loans,
or other financial products of one or more of the Obligors or their respective
Affiliates. Each Lender understands and agrees that in engaging in the
Activities, the members of the Agent’s Group may receive or otherwise obtain
information concerning the Obligors or their respective Affiliates (including
information concerning the ability of the Obligors to perform their respective
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. Neither Administrative Agent nor any other member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of any Lender,
nor be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Obligor or any Affiliate of any Obligor) or
to account for any revenue or profits obtained in connection with the
Activities, except that Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by Administrative Agent to the Lenders.

 

(c)                Each Lender further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Obligors and their respective Affiliates) either now have or may in the future
have interests or take actions that may conflict with the interests of any one
or more of the Lenders (including the interests of any Lender hereunder and
under the other Loan Documents). Each Lender agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
any Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification of any Lender. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the any members of
the Agent’s Group of information (including information concerning the ability
of the Obligors to perform their respective obligations hereunder and under the
other Loan Documents), or (iii) any other matter, shall give rise to any
fiduciary, equitable, or contractual duties (including any duty of trust, care
or confidence) owing by Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict any member
of the Agent’s Group from acting on behalf of customers (including the Obligors
or their respective Affiliates) or for its own account.

 

 76 

 



8.3              Duties. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law;

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Obligor or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity; and

 

(d)               shall not be liable for any damage or loss resulting from or
caused by events or circumstances beyond Administrative Agent's reasonable
control, including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by any Borrower in its instructions to
Administrative Agent.

 

 77 

 



8.4              Administrative Agent’s Reliance, Etc.

 

(a)                Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 7 and 9.2) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until an Obligor or a Lender has given written
notice describing such Default or Event of Default to Administrative Agent.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

(b)               Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document, or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent, or otherwise
authenticated by the proper Person. Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, Administrative
Agent may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for an Obligor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

(c)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrowers or any other Obligor, that at least one of the following is and will
be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

 78 

 



(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between Administrative Agent, in its sole discretion, and such
Lender.

 

(d)               In addition, unless sub-clause (i) in the immediately
preceding clause (c) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (c), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrowers or any other Obligor, that:

 

(i)                 none of Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

 79 

 



(v)               no fee or other compensation is being paid directly to
Administrative Agent or its Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

 

(e)                Administrative Agent and its Affiliates hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

8.5              Sub-Agents. Administrative Agent may perform any and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers by or through their respective Related
Parties. Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to permit any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent to take any action permitted to be taken by it under any
of the Loan Documents. The exculpatory provisions of this Section 8, as well as
all other indemnity and expense reimbursement provisions of this Agreement
(including Section 9.3), shall apply to any such sub-agent and to the Related
Parties of Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
as though such co-agents, sub-agents and attorneys-in-fact were the
“administrative agent” under the Loan Documents. Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

8.6              Resignation.

 

(a)                Administrative Agent may resign at any time by giving notice
of its resignation to the Lenders and Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
and, so long as no Default or Event of Default then exists, subject to the
approval (not to be unreasonably withheld or delayed) of Borrowers, to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no successor shall have been so appointed by the Required
Lenders and, if applicable, Borrowers and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

 80 

 



(b)               With effect from the Resignation Effective Date (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent) and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed among Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 9.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

8.7              Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regards, each Lender further acknowledges that Greenberg Traurig, LLP is
acting in this transaction as special counsel to Rabobank only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

8.8              Other Agent Titles. Anything herein to the contrary
notwithstanding, none of the “Sole Bookrunner”, “Joint Lead Arranger”, or
“Syndication Agent” listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.

 

 81 

 



8.9              Agent May File Proofs of Claim; Bankruptcy Events. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor or any Subsidiary, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Obligor or any other
Person primarily or secondarily liable) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 2 and 9.3) allowed in such judicial
proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2 and 9.3.

 

9.                  MISCELLANEOUS

 

9.1              Notices.

 

(a)                General Address for Notices. Except in the case of
communications expressly permitted to be given by telephone hereunder or under
any other Loan Documents, all notices and other communications
(“Communications”) provided for herein or in any other Loan Document shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or, subject to Section 9.1(b),
by electronic communication, as follows:

 

(i)                 if to the Parent or Borrowers, to them at c/o WestRock
Company, 1000 Abernathy Road NE, Atlanta, GA 30328, Attention: Chief Financial
Officer; Telecopy No. (770) 263-3582; Telephone No. (678) 291-7700; with a copy
to WestRock Company, 1000 Abernathy Road NE, Atlanta, GA 30328, Attention:
General Counsel; Telecopy No. (770) 263-3582; Telephone No. (678) 291-7456;

 

(ii)               if to Administrative Agent in connection with any Borrowing
Request, Interest Election Request, or any payment or prepayment of the
Obligations, to it at c/o Capital Markets and Agency Services at 245 Park
Avenue, New York, NY 10167, Attention: Punam Gambhir; Telecopy No. (914)
304-9327; Telephone No. (212) 574-7327; Email:
fm.am.SyndicatedLoans@rabobank.com with a copy to:
Punam.Gambhir@rabobank.com.com;

 

(iii)             if to Administrative Agent in connection with any other matter
(including deliveries under Section 5.1), to it at Rabobank Loan Syndications,
245 Park Avenue, New York, NY 10167, Attention: Loan Syndications; Telecopy No.
(212) 808-2578; Telephone No. (212) 808-6808; Email:
syndications.ny@rabobank.com; and

 

 82 

 



(iv)             if to a Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given before or during normal business hours for the recipient, shall be deemed
to have been given at the opening of business on the next Business Day). Notices
delivered through electronic communications to the extent provided in
Section 9.1(b) shall be effective as provided in such Section 9.1(b).

 

(b)               Electronic Communications. Communications to the Lenders under
the Loan Documents may be delivered or furnished by electronic communications
pursuant to procedures approved by Administrative Agent. Each of Administrative
Agent and each Obligor may, in its discretion, agree to accept Communications to
it under the Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular Communications. Unless Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) Communications posted on an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in clause (i) of this
Section 9.1(b) notification that such Communication is available and identifying
the website address thereof; provided that, for both clauses (i) and (ii) of
this Section 9.1(b), if such Communication is not sent before or during the
normal business hours of the recipient, such Communication shall be deemed to
have been sent at the opening of business on the next Business Day.

 

(c)                Change of Address for Notices. Any party hereto may change
its address or telecopy number for, or individual designated to receive,
Communications under the Loan Documents by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to Borrowers and
Administrative Agent). All Communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)               Electronic Transmission System. Borrowers and the Lenders
agree that Administrative Agent may make the Communications available to the
Lenders and Borrowers by posting the Communications on Debt Domain, IntraLinks,
SyndTrak, or a substantially similar electronic transmission system or digital
workspace provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT PARTIES HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING
OUT OF ANY BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).

 

 83 

 



(e)                Communications through the Platform. Each Lender agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes hereof. Each Lender
agrees (i) to provide to Administrative Agent in writing (including by
electronic communication), promptly after the date of this Agreement, an e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

 

9.2              Waivers; Amendments.

 

(a)                No Deemed Waivers; Remedies Cumulative. No failure or delay
by Administrative Agent or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by Section 9.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.

 

(b)               Amendments. Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended, or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrowers, Administrative Agent, and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by Administrative Agent and the Obligor or Obligors that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce the rate of any fees
due hereunder, without the written consent of each Lender directly and adversely
affected thereby (provided, that in no event shall the waiver of applicability
of Section 2.12(c) (which waiver shall be effective with the written consent of
the Required Lenders) constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (ii)), (iii) postpone the
scheduled date of payment of any interest on a Loan, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or extend
the Maturity Date, without the written consent of each Lender directly and
adversely affected thereby, (iv) modify Section 2.17(c) or (d) to change the pro
rata sharing provided therein without the consent of each Lender directly and
adversely affected thereby, (v) modify Section 7.2 without the written consent
of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vii) contractually subordinate the payment of
all the Obligations to any other Indebtedness, without the written consent of
each Lender, or (viii) release any Borrower, or release any Guarantor from any
of its guarantee obligations under any Guaranty Agreement, without the written
consent of each Lender, provided, further that (A) no such agreement shall
amend, modify, or otherwise affect the rights or duties of Administrative Agent
without the prior written consent of Administrative Agent, and (B) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

 

 84 

 



If at any time the Farm Credit Term Loan Facility or any other Credit Document
(as defined in the Farm Credit Term Loan Facility), or the documentation for any
replacement credit facilities therefor, includes (a) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Farm Credit Term Loan Facility), or lender
under any such replacement credit facilities, that are not provided for in this
Agreement or the other Loan Documents, (b) representations and warranties,
covenants or events of default (including related definitions) in favor of a
Lender (as defined in the Farm Credit Term Loan Facility), or lender under any
such replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Loan Documents
and/or (c) requirements for the Farm Credit Term Loan Facility to be secured by
collateral or guaranteed by Domestic Subsidiaries of Holdco that are not already
Guarantors (any or all of the foregoing, collectively, the “Most Favored Lender
Provisions”) (in the case of each of the Most Favored Lender Provisions, other
than any differences between the Farm Credit Term Loan Facility and the other
Credit Documents (as defined in the Farm Credit Term Loan Facility), on the one
hand, and this Agreement and the other Loan Documents, on the other hand,
existing as of the Effective Date (or otherwise consistent with such
differences)), then (i) such Most Favored Lender Provisions shall immediately
and automatically be deemed incorporated into this Agreement and the other Loan
Documents as if set forth fully herein and therein, mutatis mutandis, and no
such incorporated provision may thereafter be waived, amended or modified except
pursuant to the provisions of this Section 9.2, and (ii) Borrowers and the
Guarantors shall promptly, and in any event within five (5) days after entering
into any such Most Favored Lender Provisions, so advise Administrative Agent in
writing. Thereafter, upon the request of the Required Lenders, Borrowers and the
Guarantors shall enter into an amendment to this Agreement and, if applicable,
the other Loan Documents evidencing the incorporation of such Most Favored
Lender Provisions, it being agreed that any failure to make such request or to
enter into any such amendment shall in no way qualify or limit the incorporation
described in clause (i) of the immediately preceding sentence.

 

 85 

 



9.3              Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. Each Obligor agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by Administrative
Agent and its Affiliates (including Rabobank in its separate capacities as
“Joint Lead Arranger” and “Sole Bookrunner” with respect to the syndication of
the Loans) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications,
or waivers of the provisions hereof or thereof, including the reasonable and
documented fees, charges and disbursements of counsel for Administrative Agent,
and of such consultants, advisors, appraisers and auditors retained or engaged
by Administrative Agent (provided, if no Event of Default then exists, such
retention or engagement is permitted by this Agreement or otherwise approved by
a Borrower), whether or not the transactions contemplated hereby or thereby
shall be consummated; (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender, including the fees, charges and disbursements of any
advisors to Administrative Agent and counsel for Administrative Agent, or any
Lender, in connection with the enforcement or protection of such Person’s
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, and including in connection with any bankruptcy
or insolvency proceeding, workout, restructuring, or negotiations in respect
thereof, and (iii) all reasonable and documented out-of-pocket costs, expenses,
taxes, assessments, and other charges incurred by Administrative Agent in
connection with any filing, registration, or recording of any Loan Document.

 

(b)               Indemnification by Obligors. Each Obligor hereby agrees to
indemnify Administrative Agent, each Lender, Rabobank or any other Person in its
separate capacities as “ Joint Lead Arranger”, “Syndication Agent” and “Sole
Bookrunner” hereunder with respect to the syndication of the Loans, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including the fees,
charges, and disbursements of one firm of counsel for all such Indemnitees,
taken as a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may including a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs Holdco of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Indemnitee)) incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any other Loan
Document, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds, (iii) any payments that Administrative Agent is
required to make under any indemnity issued to any bank holding any Obligor’s
deposit, commodity or security accounts, (iv) any actual or alleged presence or
Release of Hazardous Substances on or from any property owned or operated by any
Obligor, or any liability under Environmental Law related in any way to any
Obligor, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted solely from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or (y) a claim brought by
Holdco or any Subsidiary against such Indemnitee for material breach in bad
faith of such Indemnitee’s obligations hereunder to the extent Holdco or such
Subsidiary is the prevailing party in such action or (B) result from a
proceeding that does not involve an act or omission by Holdco or any of its
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against any arranger, bookrunner or agent hereunder in its
capacity or in fulfilling its roles as an arranger, bookrunner or agent
hereunder or any similar role with respect to the credit facilities hereunder).
Notwithstanding the foregoing, this Section 9.3(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

 

 86 

 



(c)                Reimbursement by Lenders. To the extent that any Obligor for
any reason fails to indefeasibly pay any amount required to be paid by it to
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing under Sections 9.3(a) and 9.3(b) each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability, or related expense, as the case may be, was incurred
by or asserted against Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 9.3(c) are subject
to the provisions of Section 2.6(c).

 

(d)               Waiver of Consequential Damages, Etc. To the extent permitted
by applicable law, no Obligor shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential, or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, the Transactions, any Loan, or the use of the proceeds thereof.

 

(e)                Payments. All amounts due under this Section shall be payable
no later than 5 Business Days after written demand therefor.

 

9.4              Successors and Assigns.

 

(a)                Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Indemnitee),
except that (i) no Obligor may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer of such rights
or obligations by any Obligor without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer of such rights or obligations by any Lender that is not in
accordance with this Section shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent and the Lenders)) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 87 

 



(b)               Assignments by Lenders Generally. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and Loans) at
the time owing to it; provided that any such assignment shall be subject to the
following conditions:

 

(i)                 Minimum Amounts.

 

(A)             in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, (y) contemporaneous assignments
to any Lender and its Approved Funds that equal at least the amount specified in
clause (B) of this Section 9.4(b)(i) in the aggregate, or (z) an assignment to
an existing Lender or an Affiliate or Approved Fund of an existing Lender, no
minimum amount need be assigned; and

 

(B)              in any case not described in clause (A) of this
Section 9.4(b)(i), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or if “Trade Date” is specified
in the Assignment and Assumption, as of the “Trade Date” so specified therein)
shall not be less than €5,000,000 (or, in the case of any assignment of Loans
denominated in (x) Dollars, $5,000,000 or (y) Sterling, £5,000,000) with
integral multiples of €1,000,000 (or, in the case of any assignment of Loans
denominated in (x) Dollars, $1,000,000 or (y) Sterling, £1,000,000) in excess
thereof, in the case of any assignment of Loans by any Lender, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 

(ii)               Proportionate Amounts. Each partial assignment of any
Commitment or Loans shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations under this Agreement in
respect of such Commitment and Loans assigned.

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by clause (B) of Section 9.4(b)(i) and,
in addition:

 

(A)             the consent of Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) an Event of Default has
occurred and is continuing at the time of such assignment, or (ii) such
assignment is to a Lender, an Affiliate of a Lender, or an Approved Fund;
provided that Borrowers shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
10 Business Days after having received notice thereof; and

 

 88 

 



(B)              the consent of Administrative Agent shall be required for
assignments in respect of a Commitment to a Person that is not a Lender, an
Affiliate of such Lender, or an Approved Fund with respect to such Lender.

 

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (provided that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment).

 

(v)               Administrative Questionnaire and Tax Forms. The assignee, if
it shall not already be a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire and any tax forms required by Section 2.16(g).

 

(vi)             No Assignment to Certain Persons. No such assignment shall be
made to (A) New Holdco, the Parent, Borrowers or any of Holdco’s Affiliates or
Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vii)           No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.

 

(viii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrowers and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this
Section 9.4(b)(viii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c)                Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to Section 9.4(d), from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
rights referred to in Sections 2.14, 2.15, 2.16, and 9.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.4(e).

 

 89 

 



(d)               Maintenance of Register by Administrative Agent.
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by
Administrative Agent with respect to ownership of such Commitment and Loans. The
entries in the Register shall be conclusive, and Borrowers, Administrative
Agent, and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers and any Lender, at any reasonable time and
from time to time, upon reasonable prior notice.

 

(e)                Participations. Any Lender may at any time, without the
consent of, or notice to, Borrowers or Administrative Agent, sell participations
to any Person (other than a natural Person, Borrowers, or any of Borrowers’
Affiliates) (a “Participant”) in all or a portion of such Lender’s rights or
obligations under this Agreement (including all or a portion of its Commitments
or the Loans); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and
(iii) Borrowers, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.3(c) with respect
to any payments made by such Lender to its Participants. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16, (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(g) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.4(b); provided that such Participant (1) agrees to be
subject to the provisions of Section 2.18 as if it were an assignee under
Section 9.4(b); and (2) shall not be entitled to receive any greater payment
under Sections 2.14 and 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrowers request and expense, to use
reasonable efforts to cooperate with Borrowers to effectuate the provisions of
Section 2.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.8 as though
it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(d). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 90 

 



(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or other central bank under any central
banking system established under the jurisdiction or organization of such Lender
(or its parent bank)); provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

9.5              Survival. All covenants, agreements, certifications,
representations and warranties made by Borrowers or any other Obligor herein or
in the other Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or the other Loan
Documents shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect certification, representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
Full Satisfaction. The provisions of Sections 2.14, 2.15, 2.16, 9.3, 9.18, and
9.20 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of all
Loans, or the expiration or termination of the Commitments.

 

9.6              Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” and words of
like import in this Agreement or any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

 91 

 



9.7              Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

9.8              Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of any Borrower or any other
Obligor against any and all of the obligations of any Borrower or any other
Obligor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Affiliate, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrowers or such Obligor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (a) all amounts so set off
shall be paid over immediately to Administrative Agent for further application
in accordance with the provisions of Section 2.21 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of Administrative Agent, and the Lenders, and
(b) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of set-off) that such Lender or its
Affiliates may have. Each Lender agrees to notify Borrowers and Administrative
Agent promptly after any such set-off and application and share such set-off
pursuant to Section 2.17(d); provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

9.9              Governing Law; Jurisdiction; Etc.

 

(a)                Governing Law. This Agreement and the other Loan Documents
(other than those containing a contrary express choice of law provision) shall
be construed in accordance with, and this Agreement, such other Loan Documents,
and all matters arising out of or relating in any way whatsoever to this
Agreement and such other Loan Documents (whether in contract, tort, or
otherwise) shall be governed by, the law of the State of New York, other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligation Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.

 

 92 

 



(b)               Submission to Jurisdiction. Each Obligor hereby irrevocably
and unconditionally agrees that it shall not commence any action, litigation, or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against Administrative Agent, any Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto and
each other Obligor hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation, or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that Administrative Agent or any Lender may otherwise have to bring any action
or proceeding relating to any Loan Document against any Obligor or its
properties in the courts of any jurisdiction.

 

(c)                Waiver of Venue. Each party hereto and each other Obligor
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to any
Loan Document in any court referred to in Section 9.9(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)               Jurisdiction; Consent to Service of Process. Each Borrower
hereby irrevocably and unconditionally appoints Cogency Global Inc., with an
office on the date hereof at 10 E. 40th Street, 10th Floor, New York, NY 10016
and its successors hereunder (the “Process Agent”), as its agent to receive on
behalf of such Borrower and its respective property all writs, claims, process
and summonses in any action or proceeding brought against it in the State of New
York. Such service may be made by mailing or delivering a copy of such process
to the respective Borrower in care of the Process Agent at the address specified
above for the Process Agent, and each Borrower irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. Failure by the
Process Agent to give notice to either or both Borrowers or failure of either or
both Borrowers to receive notice of such service of process shall not impair or
affect the validity of such service on the Process Agent or any Borrower, or of
any judgment based thereon. Each Borrower covenants and agrees that it shall
take any and all reasonable action, including the execution and filing of any
and all documents, that may be necessary to continue the delegation of the
Process Agent above in full force and effect and to cause the Process Agent to
act as such. Nothing herein shall in any way be deemed to limit the ability to
serve any such writs, process or summonses in any other manner permitted by
applicable law.

 

 93 

 



9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO AND EACH OTHER OBLIGOR
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

9.11          Treatment of Certain Information; Confidentiality.

 

(a)                Treatment of Certain Information. Each Obligor acknowledges
that from time to time financial advisory, investment banking and other services
may be offered or provided to Holdco or one or more of the Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Obligor hereby authorizes
each Lender to share any information delivered to such Lender by any Obligor or
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate, it being understood that any such Subsidiary or Affiliate receiving
such information shall be bound by the provisions of Section 9.11(b) as if it
were a Lender hereunder. Such authorization shall survive the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)               Confidentiality. Each of Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (in which case Administrative Agent or such Lender, as applicable,
shall promptly notify Borrowers in advance to the extent lawfully permitted to
do so and practicable); (iv) to any other party hereto; (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder; (vii) on a confidential
basis to (A) any nationally-recognized rating agency in connection with rating
Obligors or their Subsidiaries or the credit facilities under this Agreement or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreements; (viii)
with the express written consent of Holdco or Borrowers; or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Obligors. In addition, Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from the Obligors or any of their Subsidiaries or
representatives relating to the Obligors or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Obligors or any of their Subsidiaries or representatives;
provided that, in the case of information received from the Obligors or any of
their Subsidiaries or representatives after the date hereof, such information is
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 94 

 



9.12          Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges or other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect to such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, shall
have been received by such Lender. If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrowers.

 

9.13          USA Patriot Act. Each of Administrative Agent and each Lender
subject to the USA Patriot Act hereby notifies each Obligor that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify, and
record information that identifies each Obligor and other information that will
allow Administrative Agent and such Lender to identify each Obligor in
accordance with the USA Patriot Act. Each Obligor hereby agrees to provide such
information promptly upon the request of Administrative Agent or any Lender.
Each Lender subject to the USA Patriot Act acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any Obligor, its Affiliates or its agents, this Agreement, the Loan Documents or
the transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any record-keeping, (c) comparisons with government lists, (d)
customer notices, or (e) other procedures required under the CIP Regulations or
such other law.

 

 95 

 



9.14          Administrative Borrower. Each Borrower hereby irrevocably appoints
(a) until the Consummation Date, the Parent and (b) from and after the
Consummation Date, New Holdco, as the borrowing agent and attorney-in-fact for
all Borrowers (“Administrative Borrower”) and the Parent hereby, and upon its
joinder to this Agreement New Holdco shall be deemed to, accept such appointment
effective as of such date, in each case which appointment shall remain in full
force and effect unless and until Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Person has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes Administrative Borrower to
take on its behalf all actions required of such Borrower under the Loan
Documents, and to exercise all powers and to perform all duties of such Borrower
thereunder, including to submit and receive all certificates, notices,
elections, and communications. For the avoidance of doubt and notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each
Borrower agrees that any notice, demand, certificate, delivery or other
communication delivered by Administrative Agent or any Lender to Holdco shall be
deemed delivered to Borrowers at the time of such delivery.

 

9.15          Joint and Several Obligations.

 

(a)                All Obligations shall constitute joint and several
obligations of Borrowers. Each Borrower expressly represents and acknowledges
that it is part of a common enterprise with the other Borrowers and that any
financial accommodations by Administrative Agent, the Lenders, or any of them,
to any other Borrower hereunder and under the other Loan Documents are and will
be of direct and indirect interest, benefit and advantage to all Borrowers. Each
Borrower acknowledges that any notice of Borrowing or any other notice given by
Holdco or any Borrower to Administrative Agent or the Lenders, shall bind all
Borrowers, and that any notice given by Administrative Agent or the Lenders to
any Borrower shall be effective with respect to all Borrowers. Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations, regardless of which
such Person actually may have received the proceeds of any of the Loans or other
extensions of credit or the amount of such Loans or other extensions of credit
received or the manner in which Administrative Agent or the Lenders accounts
among Borrowers for such Loans or other Obligations on its books and records,
and further acknowledges and agrees that Loans and other extensions of credit to
any Borrower inure to the mutual benefit of all of Borrowers and that
Administrative Agent, and the Lenders are relying on the joint and several
liability of Borrowers in extending the Loans and other financial accommodations
under the Loan Documents.

 

(b)               Each Borrower shall be entitled to subrogation and
contribution rights from and against the other Borrower to the extent such
Person is required to pay to Administrative Agent or any Lender any amount in
excess of the Loans advanced directly to, or other Obligations incurred directly
by, such Person or as otherwise available under applicable law; provided,
however, that such subrogation and contribution rights are and shall be subject
to the terms and conditions of clauses (c), (d), (f) and (g) of this
Section 9.15.

 

 96 

 



(c)                It is the intent of each Borrower, Administrative Agent, the
Lenders, and any other Person holding any of the Obligations that the maximum
obligations of each Borrower hereunder (such Person’s “Maximum Borrower
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(i)                 in a case or proceeding commenced by or against such Person
under the Bankruptcy Code on or within one year from the date on which any of
the Obligations of such Person are incurred, the maximum amount that would not
otherwise cause the Obligations of such Person hereunder (or any other
Obligations of such Person to Administrative Agent, the Lenders, and any other
Person holding any of the Obligations) to be avoidable or unenforceable against
such Person under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)               in a case or proceeding commenced by or against such Person
under the Bankruptcy Code subsequent to one year from the date on which any of
the Obligations of such Person are incurred, the maximum amount that would not
otherwise cause the Obligations of such Person hereunder (or any other
Obligations of such Person to Administrative Agent, the Lenders, and any other
Person holding any of the Obligations) to be avoidable or unenforceable against
such Person under any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

(iii)             in a case or proceeding commenced by or against such Person
under any law, statute or regulation other than the Bankruptcy Code relating to
dissolution, liquidation, conservatorship, bankruptcy, moratorium, readjustment
of debt, compromise, rearrangement, receivership, insolvency, reorganization or
similar debtor relief from time to time in effect affecting the rights of
creditors generally (collectively, “Other Debtor Relief Law”), the maximum
amount that would not otherwise cause the Obligations of such Person hereunder
(or any other Obligations of such Person to Administrative Agent, the Lenders,
and any other Person holding any of the Obligations) to be avoidable or
unenforceable against such Person under such Other Debtor Relief Law, including,
without limitation, any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding. (The substantive state or
federal laws under which the possible avoidance or unenforceability of the
Obligations of any Borrower hereunder (or any other Obligations of such Person
to Administrative Agent, the Lenders, and any other Person holding any of the
Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”); or

 

(iv)             in relation to the joint and several liability of a Lux
Borrower for any Obligations of any Obligor hereunder, the maximum amount
equivalent to the Maximum Borrower Liability of the Lux Borrower and 85% of each
Lux Borrower’s own funds (capitaux propres, as referred to in annex I to the
grand-ducal regulation dated 18 December 2015 defining the form and content of
the presentation of balance sheet and profit and loss account, and enforcing the
Luxembourg law of 19 December 2002 on the commercial register and annual
accounts) as reflected in the last annual accounts duly approved and available
on the date of a payment request being made under this Agreement; or

 

 97 

 



(v)               in relation to the joint and several liability of a German
Borrower for any Obligations of any Obligor hereunder, the maximum amount
equivalent to the amount available for payment by the German Borrower on the
date of a payment request being made under this Agreement without (A) having the
effect of reducing the Net Assets to an amount less than its stated Share
Capital (Stammkapital) (Begründung einer Unterbilanz), or (B) if its Net Assets
are already lower than its stated Share Capital, causing such amount to be
further reduced (Vertiefung einer Unterbilanz) if and to the extent such
limitation is necessary to avoid a violation of § 30 or 31 German Limited
Liability Companies Act (each of the events described in (A) and (B), a
“Limitation Event” Act).

 

(A)             A Limitation Event pursuant to this Section 9.15(c)(v) shall
only apply if and to the extent that:

 

(i)                 if following notification by Administrative Agent of claims
against a German Borrower for any obligations of any Obligor (the “Payment
Notice”), such German Borrower provides to Administrative Agent, up-to-date
interim pro forma balance sheet or liquidity statement together with a
calculation in reasonable details of the Net Assets as of the date of receipt of
the Payment Notice, within ten (10) Business Days (the “Management
Determination”) stating the extent to which the payment claims made in the
Payment Notice would lead to a Limitation Event and the amount up to which the
payment for any obligations of any Obligor would not lead to a Limitation Event.

 

(ii)               Administrative Agent is entitled to enforce the claims in
such amount which is undisputed pursuant to the Management Determination.

 

(iii)             If Administrative Agent has partly or totally rejected the
Management Determination (which it may do so within twenty (20) twenty Business
Days of receipt of the Management Determination), such German Borrower shall
have forty-five (45) Business Days from the date Administrative Agent has
rejected the Management Determination to provide to Administrative Agent an
expert opinion (the “Expert’s Determination”) by audit experts of international
standard and reputation (or otherwise reasonably acceptable by Administrative
Agent) appointed by such German Borrower (at its own cost and expense),
confirming the amount up to which on the date of the Payment Notice the payment
of any obligations of any Obligor would not lead to a Limitation Event.

 

(B)              The Limitation Event does not affect the right of the Lenders
and Administrative Agent to claim again any outstanding amount at a later point
in time, subject always to the operation of the limitation set out above at the
time of such enforcement.

 

 98 

 



Notwithstanding the foregoing, no provision of this Section 9.15(c) shall limit
the liability of any Borrower for loans advanced directly or indirectly to it
under this Agreement.

 

(d)               To the extent set forth in Section 9.15(c), but only to the
extent that the Obligations of any Borrower hereunder would otherwise be subject
to avoidance under any Avoidance Provisions if such Person is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for such transfers or obligations, or if such transfers or
obligations of any Borrower hereunder would render such Person insolvent, or
leave such Person with an unreasonably small capital or unreasonably small
assets to conduct its business, or cause such Person to have incurred debts (or
to have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the obligations of such Person
are deemed to have been incurred and transfers made under such Avoidance
Provisions, then the obligations of such Person hereunder shall be reduced to
that amount which, after giving effect thereto, would not cause the Obligations
of such Person hereunder (or any other Obligations of such Person to
Administrative Agent, the Lenders, and any other Person holding any of the
Obligations), as so reduced, to be subject to avoidance under such Avoidance
Provisions. This Section 9.15(d) is intended solely to preserve the rights
hereunder of Administrative Agent, the Lenders, and any other Person holding any
of the Obligations to the maximum extent that would not cause the obligations of
Borrowers hereunder to be subject to avoidance under any Avoidance Provisions,
and none of Borrowers nor any other Person shall have any right, defense,
offset, or claim under this Section 9.15(d) as against Administrative Agent, the
Lenders, and any other Person holding any of the Obligations that would not
otherwise be available to such Person under the Avoidance Provisions.

 

(e)                Each Borrower agrees that the Obligations may at any time and
from time to time exceed the Maximum Borrower Liability of such Person, and may
exceed the aggregate Maximum Borrower Liability of all of Borrowers hereunder,
without impairing this Agreement or any provision contained herein or affecting
the rights and remedies of Administrative Agent and the Lenders hereunder.

 

(f)                In the event any Borrower (a “Funding Borrower”) shall make
any payment or payments under this Agreement or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations hereunder, each other Borrower (each, a “Contributing Borrower”)
shall contribute to such Funding Borrower an amount equal to such payment or
payments made, or losses suffered, by such Funding Borrower determined as of the
date on which such payment or loss was made multiplied by the ratio of (i) the
Maximum Borrower Liability of such Contributing Borrower (without giving effect
to any right to receive any contribution or other obligation to make any
contribution hereunder), to (ii) the aggregate Maximum Borrower Liability of all
Borrowers (including the Funding Borrowers) hereunder (without giving effect to
any right to receive, or obligation to make, any contribution hereunder).
Nothing in this Section 9.15(f) shall affect the joint and several liability of
any Borrower to Administrative Agent or the Lenders for the entire amount of its
Obligations. Each Borrower covenants and agrees that its right to receive any
contribution hereunder from a Contributing Borrower shall be subordinate and
junior in right of payment to all obligations of Borrowers to Administrative
Agent and the Lenders hereunder.

 

(g)               No Borrower will exercise any rights which it may acquire by
way of subrogation hereunder or under any other Loan Document or at law by any
payment made hereunder or otherwise, nor shall any Borrower seek or be entitled
to seek any contribution or reimbursement from any other Borrower in respect of
payments made by such Person hereunder or under any other Loan Document, until
all amounts owing to Administrative Agent and the Lenders on account of the
Obligations are paid in full in cash. If any amounts shall be paid to any
Borrower on account of such subrogation or contribution rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by such Person in trust for or, to the extent that this is not permissible
under applicable law, on behalf of Administrative Agent and the Lenders,
segregated from other funds of such Person, and shall, forthwith upon receipt by
such Person, be turned over to Administrative Agent in the exact form received
by such Person (duly endorsed by such Person to Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
as provided for herein.

 

 99 

 



9.16          Press Release and Related Matters. No Obligor shall, and no
Obligor shall permit any of its Affiliates to, issue any press release or other
public disclosure using the name or logo or otherwise referring to
Administrative Agent, any other Lender or any of their respective Affiliates,
the Loan Documents or any transaction contemplated therein to which
Administrative Agent is party without the prior consent of Administrative Agent
or such Lender, as applicable, except to the extent required to do so under
applicable law and then, in any event, such Obligor or such Affiliate will
advise Administrative Agent or such Lender as soon as reasonably practicable
with respect to such press release or other public disclosure.

 

9.17          No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent or any
Lender shall have the right to act exclusively in the interest of Administrative
Agent and the Lenders and shall have no duty of disclosure, duty of loyalty,
duty of care, or other duty or obligation of any type or nature whatsoever to
Holdco, any Borrower, any holders of Equity Interests of any Obligor or any
other Person.

 

9.18          No Fiduciary Relationship. The relationship between Borrowers and
the other Obligors on the one hand and Administrative Agent and each Lender on
the other is solely that of debtor and creditor, and neither Administrative
Agent nor any Lender has any fiduciary or other special relationship with
Borrowers or any other Obligors, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrowers
and the other Obligors on the one hand and Administrative Agent and each Lender
on the other to be other than that of debtor and creditor.

 

9.19          Construction; Independence of Covenants.

 

(a)                Each Borrower, each other Obligor (by its execution of the
Loan Documents to which it is a party), Administrative Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

 

(b)               Independence of Covenants. All covenants and other agreements
contained in this Agreement or any other Loan Document shall be given
independent effect so that, if a particular action or condition is not permitted
by any of such covenants or other agreements, the fact that such action or
condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant or other agreement shall not avoid the
occurrence of a Default if such action is taken or such condition exists.

 

 100 

 



9.20          Payments Set Aside. To the extent that any payment by or on behalf
of any Obligor under any Loan Document is made to Administrative Agent or any
Lender, or Administrative Agent or any Lender exercises its right of set-off as
to any Obligor, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such set-off had not occurred, and (b) each Lender severally agrees to
pay to Administrative Agent upon demand its Pro Rata Share of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

 

9.21          Benefits of Agreement. The Loan Documents are entered into for the
sole protection and benefit of the parties hereto and their permitted successors
and assigns, and no other Person (other than any Related Parties of
Administrative Agent, the Lenders, and any Participants to the extent expressly
provided for in Section 9.4(e)) shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
any Loan Document.

 

9.22          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

9.23          Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such other

 

 

 101 

 



currency on the Business Day preceding that on which final judgment is given.
The obligation of the Obligors in respect of any such sum due from it to
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, Administrative Agent or such Lender may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to Administrative Agent or any Lender in the Agreement
Currency, then the Obligors agree, as a separate obligation and notwithstanding
any such judgment, to indemnify Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to
Administrative Agent or any Lender in such currency, then Administrative Agent
or such Lender agrees to return the amount of any excess to Borrowers (or to any
other Person who may be entitled thereto under applicable law).

 

[remainder of this page intentionally left blank]

 

 

 

 

 



 102 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer or officers thereunto duly authorized
as of the date first above written.

 

 



PARENT: WESTROCK COMPANY, a Delaware corporation           By: /s/John Stakel   
  Name: John Stakel     Title: SVP/Treasurer



 

 

 

 

 

CREDIT AGREEMENT

S-1 

 



 



BORROWERS: WRK LUXEMBOURG S.À R.L., a limited liability company incorporated
under the laws of Luxembourg           By: /s/Lawrence S. Estrop      Name:
Lawrence S. Estrop     Title: European Treasury Director               By: /s/C.
Mettlen        Name: C. Mettlen     Title: Cat B Manager               WRK
INTERNATIONAL HOLDINGS S.À R.L., a limited liability company incorporated under
the laws of Luxembourg           By: /s/Lawrence S. Estrop      Name: Lawrence
S. Estrop     Title: European Treasury Director               By: /s/C.
Mettlen       Name: C. Mettlen     Title: Cat B Manager               MULTI
PACKAGING SOLUTIONS LIMITED, a limited company incorporated under the laws of
England and Wales           By: /s/T. Whitfield      Name: T. Whitfield    
Title: Director



 

 

CREDIT AGREEMENT

S-2 

 



 



  WESTROCK PACKAGING SYSTEMS GERMANY GMBH, a private limited liability company
incorporated under the laws of Germany           By: /s/Tobias Gabriel     
Name: Tobias Gabriel     Title: GM, Plant Manager               WESTROCK
PACKAGING SYSTEMS GERMANY GMBH, a private limited liability company incorporated
under the laws of Germany           By: /s/Andree Menzel      Name: Andree
Menzel     Title: GM, Sales Director



 

 

 



CREDIT AGREEMENT

S-3 

 



ADMINISTRATIVE AGENT AND LENDER: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent and a Lender           By: /s/Christopher Hartofilis       
Name: Christopher Hartofilis     Title: Executive Director               By:
/s/Pieter van der Werff        Name: Pieter van der Werff     Title: Vice
President               Commitment:   €116,000,000



 

 

 

 

CREDIT AGREEMENT

S-4 

 





  COMMERZBANK AG, NEW YORK BRANCH, as a Lender           By: /s/Pedro Bell      
Name: Pedro Bell     Title: Managing Director               By: /s/Veli-Matti
Ahonen       Name: Veli-Matti Ahonen     Title: Vice President              
Commitment:   €96,000,000



 

 

 

 

CREDIT AGREEMENT

S-5 

 





  TD BANK, N.A., as a Lender           By: /s/Michele Dragonetti       Name:
Michele Dragonetti     Title: Senior Vice President              
Commitment:   €96,000,000  



 

 

 

 

CREDIT AGREEMENT

S-6 

 





  ING BANK N.V., DUBLIN BRANCH, as a Lender           By: /s/Shaun Hawley      
Name: Shaun Hawley     Title: Director               By: /s/Padraig Matthews    
  Name: Padraig Matthews     Title: Director              
Commitment:   €96,000,000



 

 

 

 



CREDIT AGREEMENT

S-7 

 



  SUMITOMO MITSUI BANKING CORPORATION, as a Lender           By: /s/James D.
Weinstein       Name: James D. Weinstein     Title: Managing Director          
    Commitment:   €96,000,000



 

 

 

 

 



CREDIT AGREEMENT S-8  



--------------------------------------------------------------------------------

